European Chemicals Agency - Amendment of Directive 67/548/EEC on dangerous substances (debate)
The next item is the joint debate on
the recommendation for second reading, by the Committee on the Environment, Public Health and Food Safety, on the Council common position for adopting a regulation of the European Parliament and of the Council concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC of the European Parliament and of the Council and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC [07524/8/2006 C6-0267/2006 (Rapporteur: Guido Sacconi), and
the recommendation for second reading on the Council common position for adopting a directive of the European Parliament and of the Council amending Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances in order to adapt it to Regulation (EC) No .../2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) and establishing a European Chemicals Agency [07525/3/2006 C6-0268/2006 (Rapporteur: Guido Sacconi).
Mr President, ladies and gentlemen, in the days since we reached our understanding with the Council - which was made possible in part by the Commission's support - I have been wondering what might be an appropriate comparison for this long journey, which, for me, has lasted three and a half years, and which has brought us to this point. To answer that question, I have had to resort to my passion for mountain climbing: perhaps the most fitting comparison is to say that we have climbed a high mountain - probably, and without any exaggeration, an 8 000-metre peak in the Himalayas.
I have never been that high and I doubt if I ever will, because I am only a moderate climber, but I do know what happens when you reach the top: at that point the exhaustion and the dangers you have experienced no longer count, nor, perhaps, does the disappointment you often feel when you get to the top and the view is restricted because of mist. It has happened to me so many times: I get up there and I cannot see a thing! Nevertheless, the sense of achievement is enormous just the same.
It is important to be quite clear about two things: the first is to realise whether you have actually got to the top, and the second is to prepare properly for the descent, which is often no easier than the climb up.
As the lead climber, I should like to give my opinion on these two points. Have we actually got to the top? I really think we have. We have done so with the package of chapters that we agreed upon in the final stage of the negotiations: duty of care; animal welfare and, above all, the compulsory promotion of alternatives to animal testing; the agency; communication of information; and adjustment to the new interinstitutional agreement on comitology, thus safeguarding Parliament's role. We have had to give up one thing, which is extending the chemical safety report to small tonnages; that, however, was not a victim of this ascent, but rather an early retreat to base camp, since we have established a review clause that may possibly allow us to reintroduce this obligation in seven years' time, once appropriate checks have been performed along the whole supply chain.
The reason why I can say that we have reached the top is that, with this agreement, we have above all arrived at a successful solution to that most controversial topic, the purpose of REACH, which is to regulate the substances of highest concern by means of the authorisation procedure.
To check whether we really have got to the top, we have to remember where we started from: a deep and very distant valley. The Commission's original proposal in fact stated that all substances subject to authorisation could be authorised on the basis of the principle of adequate control. We have come a long way since then. The Council's common position, which was positively influenced by Parliament, had already cut back the range of these substances, and then, with the 30 November agreement, we took a further step forwards and reduced the number of substances that could be approved under this quicker and easier procedure and, on top of that, we included all substances - even those that will be authorised on the basis of adequate control - in a substitution process. Where an alternative exists, a substitution plan must necessarily be submitted; if no alternatives exist at the time of authorisation, the company must in all cases declare the lines of research and development that it intends to pursue.
On this basis, therefore, the duration of the authorisation will be established case by case, and it must be duly justified by the Commission where an alternative exists. If an alternative should appear during the term of the authorisation, the obligation to submit a substitution plan will come into effect.
What I should like to emphasise is that the Commission will make its decisions case by case on the basis of the agency's report, which must take account of the opinions of the Committee for Socio-Economic Analysis and the Committee for Risk Assessment, which must also take account of third-party contributions. It is therefore a highly transparent process that does not depend solely on the applicant's own declarations.
As for the descent from the summit, I think it is important to choose the best route, since the same grade of climbing difficulty may be a much greater challenge on the way down than on the ascent. What I mean by this metaphor is that we should adopt the compromise that we have reached, because in that way we can have the regulation published by the end of the year and thus meet the deadline for starting the process to implement REACH by 1 June 2007.
This is a complex issue, which cannot be resolved by rushing it through: REACH is so complicated that it would be wrong to expect to solve all the problems at the approval stage. The important thing now is to start implementing it: we have provided for a number of what we might call self-regulating mechanisms and deadlines, which will allow for adjustments to be made as work progresses, on the basis of the practical experience that we have gained. We have been improving the balance at all stages in this procedure: I could mention the solutions we have found for the problems of small enterprises, or the strengthened health and environmental protection measures, particularly as regards the risks to which workers are exposed.
Overall, I think we can be very pleased with this end product. I have noticed that my fellow Members in the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left - Nordic Green Left have tabled a package of amendments, which are on the whole admirable and are very similar to those that I tabled during the negotiations with the Council and the Commission in order to arrive at the point where we are now.
How useful are these amendments? Where will they take us? Which peak will we be able to reach in an unlikely conciliation procedure? We all know what the real alternatives are: either to adopt the compromise package that we have set out, improving on the common position, or in fact to accept the common position. Let us be quite open about this: maybe that would be better. These are the real alternatives that we have, and I am sure that Parliament will make the right choice in Wednesday's vote.
Mr President, my speech today means that my work is done. Even the voting list will be short - there is not a lot to do, just two pages, which is a record for REACH, considering that some 5 000 amendments were examined at first reading.
My work therefore finishes here, and it just remains for me to thank all those who, in their many different ways, have taken part in this Himalayan expedition. A great many have taken part: I have known six presidencies and countless committee chairmen and commissioners, and I was always there as the lead climber, even though there were times when someone tried to pull me down instead of acting as my safety person. Even so, we have got this far.
Joking apart, I am grateful to everyone, from the chairman of the Committee on the Environment, Public Health and Food Safety, Mr Florenz, to all the shadow rapporteurs, including those who have voiced their disagreement with this result, to the presidencies, especially the Finnish Presidency, which has really been a crucial interlocutor, to the Commission, which may not have imparted any great bursts of speed but which played a decisive role in the final stages to achieve this result. Above all, however, I thank the staff who have worked with me: two Italian ladies - one of whom is my assistant, Sabina Magnano - who have played a very important role in this project. If I could change the name of the report, I would name it after them and all those who have worked with me.
(Applause)
President-in-Office of the Council. (FI) Mr President, Commissioners Verheugen and Dimas, ladies and gentlemen, Mr Sacconi, the Regulation concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) is one of the most significant legislative projects in the EU's history. It will be a giant leap forward from the current control system for chemicals, which is roughly 40 years old. It will make Europe a global pioneer and forerunner in this area.
For almost exactly three years, the European Parliament, the Council and the Commission have been working painstakingly together to have the REACH Regulation adopted. The negotiating process has seen difficult phases. It is with no exaggeration that I can say that, but for the keen commitment of all parties to this, we would not be here today.
The drafting of the Regulation by the Council has been a challenge for no fewer than seven presidencies. I would like to thank all the presidencies that have prepared a basis in the Council for the decision that is now before us. The political consensus achieved in the Council during the UK Presidency paved the way excellently for the conclusion of talks during the Finnish presidential term.
I am very pleased that the Member States have given their staunch support to the negotiated compromise package. I also sincerely hope that the various groups in the European Parliament will support the compromise solution as broadly as possible in the vote on Wednesday.
I would, in this connection, like to thank the European Parliament for their splendid levels of cooperation during the autumn negotiations. In particular, I wish to thank the rapporteur, Mr Sacconi, and Mr Florenz, Chairman of the Committee on the Environment, Public Health and Food Safety, and numerous other Members, who have been actively involved in finding common solutions. I also want to thank Commissioners Verheugen and Dimas, whose personal input in the talks was considerable.
At this stage it is a good time to evaluate the process regarding how the objectives set for the REACH Regulation are to be realised overall.
The regulation will do much to improve the protection of human health and the environment. The REACH system will improve our knowledge of the properties of substances, make the control of risks from chemicals more effective, and make it necessary to have an authorisation to use the most hazardous substances of all. The new safety requirements will be the most stringent in the world. It is in the common interests of European consumers and industry alike to promote the product development of new and safer chemicals. It is for this purpose that the current notification procedure has been reworked in the proposal. The REACH system will also mean that companies will have greater responsibility and more duties to discharge, and it will present companies with an opportunity to attend to their obligations under chemical safety more independently than they used to.
There will be a significant increase in the transparency of the control of chemicals with the creation of up-to-date information systems and registers for the European Chemicals Agency, from which the public too will be able to obtain information on substances and their properties more easily. There will be no other information systems of the kind in the world.
If the effects of substances are to be examined properly better information on their properties will be needed. The REACH Regulation will put this on a new level by making it possible to use alternative research methods and programmes on a broad basis. These new research methods are also likely to influence chemicals testing at global level.
Consumers too will be able to obtain more information on the hazardous substances contained in goods and articles. With REACH a system will also be established which will oblige businesses to give details, if so requested by consumers, on substances of high concern contained in articles.
The matter of the authorisation procedure and substitutions were the last questions that remained unanswered in the negotiations. The Presidency's proposal is that the applicant or holder of an authorisation should submit a substitution plan, while an analysis of the alternatives shows that there are suitable alternative options. The substitution plan should be submitted regardless of whether the authorisation is to be granted on the basis of appropriate risk management or socio-economic benefits. What is more, the appropriate risk management route was made narrower in scope than the version in the common position adopted, in that it will not apply to PBT or vPvB substances. With regard to substances that interfere with hormone function, it was agreed that this should be looked at again within the next six years. I believe that this solution takes balanced and realistic account of the concerns voiced by the European Parliament about the most hazardous substances being substituted.
It is with pleasure that the Finnish Presidency can confirm that there is a package of amendments to be voted on which is based on the outcome of the tripartite negotiations. I can also confirm the Council's approval of these amendments. Regarding other amendments, I hope that the outcome of the talks will remain unchanged.
I hope that at its sitting on Wednesday Parliament will adopt the compromise package on the Regulation as negotiated with the Council. Then a legislative project of importance both to the public and industry would be one major step closer to its realisation.
(Applause)
Mr President, ladies and gentlemen, today's debate marks the last stage on a long road, a road leading ultimately to a great leap forward for health, for the environment, and - let me specifically add - for the competitiveness of European industry. I do indeed hope that this great project will set standards for the whole world in terms of environmental and health policy. We owe our having got so far not least to your House's great dedication and influence, and we are particularly indebted to Mr Sacconi, who has shown himself to be a great negotiator and to have a tremendous knowledge of the subject. I would also like to thank Mr Florenz, the chairman of the Committee on the Environment, Public Health and Food Safety, who has guided us through the trilogue, which was an extremely difficult and sometimes laborious process, as well as Mrs Ek, the rapporteur for the Committee on Industry, Research and Energy for her valuable contribution and Mr Nassauer, the rapporteur for the Committee on the Internal Market and Consumer Protection; both of them played a key role.
Your House has left its unmistakable mark on the results put before us today, and I would be the first to say that they represent an improvement over that which went before. That has mainly been accomplished through the strengthening of the approval systems and the offering of bigger incentives for the replacement of those substances for which suitable alternatives exist. I should also like to reiterate that the use of substitutes for substances where suitable alternatives are available is economically advantageous. Doing so is not to our detriment but to our benefit. I am also very happy to see that it has proved possible, in the course of deliberations, to take greater account of the need to protect animals, for one of the aspects of REACH that I really did find problematic was that it would lead to much more use being made of tests on animals, when quite enough of this is being done already, but I can here and now take up Mr Davies' question from the previous debate and say that the way in which REACH will be implemented will certainly be determined by the end objective of bringing about a really substantial reduction in experiments on animals. We have improved the information with which consumers are provided, while your House was, at the same time, aware of the need for consideration to be given to the concerns and interests of those on the other side, namely the hundreds and thousands of small and medium-sized businesses that will be obliged to apply REACH.
The belief that REACH would be a problem for large-scale industry in Europe was always a misconception, albeit one propagated by some environmental organisations. European heavy industry has no problem whatever with REACH, whether with the form in which it was produced then, or with the form in which it exists now, but it has always been problematic for small and medium-sized enterprises, whose ability to compete - indeed, whose ability to survive at all - will be jeopardised if we are not very careful indeed to consider what they can take and what not. It is for that reason that the changes made are extremely significant, not only as regards the verification requirements for substances produced in small quantities, but also the enhanced incentives for the shared use of data for the purposes of registration and the improved protection of intellectual property rights.
The Commission believes that a balance between competitiveness on the one hand and necessary advances on the health and environment front, on the other, has been achieved, and it is for that reason that it endorses the proposal that is before you today. It follows that the Commission also endorses the amendments on which Mr Sacconi's proposal is based.
Permit me to conclude by saying that there is something else on which I am in agreement with Mr Sacconi. We may well be about to achieve our objective, that being the adoption of this law, but that does not mean - far from it, indeed - that the difficulties have been overcome; it may well be that we have yet to come up against most of them, for this will be an act, the implementation of which will still demand a great deal of attention, creativity and energy. I would like to point out that we now have to ensure that the Agency in Helsinki is got up and running without delay, and the main problem with that has to do with the processing of data. It must be ensured that the implementing regulations are brought into effect soon and that the parties affected should be made aware without delay of what they have to do; above all, we have to ensure that those who will have to be guided by REACH know how this is to work in practice. The Commission has already started to do more to prepare small and medium-sized enterprises by supplying them with more extensive information, so that they know just what is going to happen. Ultimately - since what we are dealing with here is a directive - we must take care that no new problems and complications result from it being implemented in different ways in different Member States, and I ask for your House's help also in that which now has to be done. If we continue to work together on this in future, I am convinced that we will surely succeed in creating a model for the realisation of our European concept, combining a strong, high-performing and job-maintaining industrial base with high standards - the highest possible standards for the environment and the health of our fellow citizens.
Member of the Commission. (EL) Mr President, ladies and gentlemen, a long-term legislative procedure is reaching its completion and REACH is taking its final form.
The Commission, as mentioned by the Vice-President Mr Verheugen, congratulates the Council and Parliament on reaching an agreement. With this agreement we will achieve better health and environmental protection as well as promotion of industrial innovation and competitiveness.
The Commission supports this set of compromise proposals that were agreed between the Council and Parliament on 30 November 2006.
I would like to thank the Presidency and Minister Mr Pekkarinen, and of course the European Parliament, the Committee on the Environment, Public Health and Food Safety and its president Mr Florenz, and especially its rapporteur Mr Guido Sacconi, for their significant efforts and determination, because of which this proposal had a happy end.
REACH is one of the most comprehensive, inspired and ambitious legislations that have been drafted in the European Union, so far. It will affect all industry sectors, but also simple citizens in direct or indirect ways considering that chemical products are so widespread in everyday life.
For citizens and consumers, REACH means better information regarding the substances contained in everyday products, but foremost it means that the dangerous substances will be gradually replaced by safer ones. Moreover, risk assessments will take into consideration vulnerable groups, such as children, pregnant women and the elderly. Therefore, citizens' health will improve and environmental damage will be avoided which not only cost a lot to be rectified and managed, but in many cases cannot be restored.
REACH signifies broad responsibility on the part of industry to prevent adverse effects to health and the environment from the production, use and sale of chemical products. Furthermore, it means that the flow of information to the production chain will be improved so that future users will have better and full knowledge regarding the features and properties of the substances they use. Therefore, it will be possible to specify more precise objectives for risk management measures, a prospect that will boost workforce protection and reduce health and business problems.
Even though there will be some increase in cost, this expenditure and investment will be distributed over a long-term period, that is, 11 years in the event of registration or longer in the event of a loan.
With the new system, we expect to regain consumer confidence in chemical products and the chemical industry, and moreover REACH will boost competition and innovation, a fact that will both offset and cover the larger part of the initial expenses and investments.
REACH aims at reducing animal testing to a bare minimum. The agreement between Parliament and the Council on this point is satisfactory. It emphasises the importance of alternative methods and provides for a 45-day period for public consultation on each test proposal.
Wednesday's vote will be the final stage of a procedure that aims at achieving the goal set out by the Heads of State or Government during the 2006 Spring Convention, namely the completion of REACH by the end of 2006. I hope that we complete the procedure as planned, and the regulation is put into effect so that we can begin to face this big challenge, namely to gradually collect information on thousands of substances that are being used today and so that we can adopt enhanced risk management measures.
Finally, ladies and gentlemen, we must begin, and soon, our efforts for the gradual replacement of dangerous substances. If alternative products exist, replacement must be our first choice.
on behalf of the PPE-DE Group. - (NL) Mr President, REACH has been one of the most important, most extensive and also most complex pieces of legislation to have been discussed in this House in recent years. I should like to be the first to congratulate Mr Sacconi on the result achieved. In recent weeks, he has spoken a great deal about his dog, who desperately wanted him to do a little less 'REACHing' and spend a bit more at home with him instead. Your dog, Mr Sacconi, must be a terrier, given the tenacity with which you got your teeth into this issue, which meant that it was not always easy for the shadow rapporteurs to get what they wanted.
Thanks to REACH legislation, the 30 000 chemical substances that are available within the European market are once again being mapped out; the relevant information will be verified and applications will, where necessary, be regulated. This involves all substances that are produced in quantities of 1 tonne or more annually. Others give us a different account. Moreover, REACH replaces a set of very impenetrable legislation that has eventually made the European market unworkable. What we need to do is to let REACH do what it is supposed to do.
It has proven its worth: 1.3 million people are working in the chemical industry, 27 000 mainly small, but also large, companies work with REACH, or will do so in future; the turnover involved is EUR 440 billion. That is what makes it important that we should make this legislative package sound. The compromise that is now before us is, as I see it, the best compromise we could get after many long and difficult negotiations where extreme views were required to find the middle ground.
The compromise is very precarious, because on the one hand it protects man, the environment and the consumer, and limits animal testing, while on the other, it also offers an opportunity for creating the best possible climate for European industry. We can tell the Finnish minister that, whilst we are pioneers, we must ensure that our position also bears fruit.
REACH ensures that the responsibility is shifted from the Member States to the companies themselves, which is the most important improvement in respect of the common position. Other key points to the Group of the European People's Party (Christian Democrats) and European Democrats are the fact that confidential company data is protected more effectively, registration is better tailored to the Nassauer/Sacconi package - it is just unfortunate that nothing more came of this - and red tape is being reduced to a minimum. A sound balance has also been struck in the areas of authorisation and substitution. It is now up to the Commission to ensure that this piece of legislation will also be viable.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, my supposition is that 99.9% of my group will vote in favour of this compromise put together by Mr Sacconi; If anyone could negotiate this difficult path between Scylla and Charybdis it was probably he - he who was always available for dialogue, who tried to achieve compromise even though he always had his own ideas in his mind, and that compromise is one that is acceptable to large sections of this House and of the European public.
What are we talking about? We are talking about learning something about chemicals of which we are at present ignorant. We are talking about our desire to protect nature, and, above all, the health of those people who use chemicals, whether as consumers or as workers with them. With that end in mind, the compromise is a good one.
A compromise remains, of course, a compromise and nothing more. The best proof of its being a good one is probably that nobody ends up being really satisfied. Mr Sacconi is certainly not one hundred percent happy with it, and nor, as a whole, are we, but, even so, I am persuaded that this is the best that we could have achieved. It is, at any rate, better than many other proposals that I have had sight of, and so, on Wednesday, I too shall be voting in favour and will be doing so out of conviction.
What, though, do we have here in black and white? Many describe it as a monster. Of course, it is not one. The description of 'monstrous' is far better applied to the forty pieces of legislation that we had before. This is a compact package, and not one that is easily read by all, but those who make the effort can manage it. It is also a good thing that we have agreed to review its scope in five years' time, but what will happen to medical apparatus or other individual products then? Does this have to cover them, or would we be better advised to exclude them? That would make sense; it is also right that we have made improvements where the protection of data is concerned. Whatever the demands of transparency and people's entitlement to information, data must be protected; we also have to ensure that there is active support for research projects and that research can still be carried out at universities and other facilities. All these things are good.
So what is not good? What is not good is what is going to happen to small and medium-sized businesses. Commissioner Verheugen said so, and I am grateful to him for so doing; if we are not watchful, it is the small and medium-sized enterprises who could end up picking up the tab for our ambitious legislation, and it is time we gave some thought to them. What I urge Commissioners Dimas and Verheugen to do is to amend the definition for small and medium-sized businesses; that is long overdue and will help some of them, but I also urge them to set up a helpdesk that will help such firms, translate for them, and actually ensure that they get help, for the ones this legislation will affect do not know to which transition period they are subject, when - and for what - they have to register, or when this or that will start to apply to them.
Let me conclude by saying that, if we are serious about this - and to Mrs Oomen-Ruijten as much as to anyone else, I emphasise the 'if' - then we will make sure that a good and effective agency is in place without delay. That will involve money. That is something that the Council Presidency will have to deal with; let it tell the Council's members that that is what we need the money for. We in this House must do likewise. My apologies to Mr Ouzký; normally I stay until the end of any debate in which I have spoken, but I now have a meeting of this House's Bureau to go to.
on behalf of the ALDE Group. - Mr President, it seems such a calm conclusion to such a tempestuous debate.
It is some seven years since REACH was first announced to ministers at the Environment Council. Remember the fears about all the impact assessments and the wild figures about how much REACH was going to cost and the risk that this would lead to the European chemical industry disappearing from the shores of this continent and relocating in China. Within this Chamber there have been all sorts of parliamentary tactics to delay and destroy REACH over the years, and here we are with a remarkable measure of agreement all round. Perhaps in practice we have made some modifications. We are on the right track.
I have high hopes for REACH. I hope it will enable us to identify, control and replace chemicals that are detrimental to our health and environment. I hope it will be implemented without excessive difficulty, particularly for SMEs, at a cost that will not threaten the competitiveness of our industry. I hope it will stimulate the validation and development of alternative non-animal testing methods. I hope it will promote innovation within the industry and give Europe a cutting edge in the world. I hope it will not lead to a transfer of jobs but instead will increase consumers' confidence, here in Europe and across the world, in the chemicals our industry produces. I hope that enough scientists will want to brave the dark winters of Finland in order to ensure the European Chemicals Agency is the success we hope it will prove. I hope this is going to set a lead for the entire world, a regulatory regime that will be a benchmark for governments elsewhere. I hope the package we have agreed between us, with much assistance from the Finnish Presidency over recent months and of course with the guidance of Mr Sacconi, will firmly steer the industry towards substituting chemicals of high concern by safer alternatives and promote the development of such alternatives.
I hope for all those things, but probably a lot of water still has to flow under the bridge before my hopes will be realised. There are a lot of imponderables. How will the European Chemicals Agency really interpret its remit and how will REACH be defined in practice? Only time will tell.
I am not ecstatic about the result. I have accepted compromises that I would have preferred to have avoided. I would have preferred stronger emphasis on substitution. It was a terrible mistake that, right at the end of the negotiations, the Council actually offered us the chance to incorporate hormone disruptors - endocrine disruptors - within the socio-economic categories - the substitution categories - and we as a Parliament declined and settled for a review in six years' time. That is astonishing!
However, I do not agree with one spokesman for WWF, who recently denounced the final outcome of REACH as a disgrace. On the contrary, it is very much a step in the right direction and, if our hopes are realised, it may prove to be one of the most significant measures this Union has ever taken, of real long-term advantage both to our economy and our environment.
on behalf of the Verts/ALE Group. - (SV) Mr President, the original purpose of REACH was to protect people and the environment. The beneficial effects of increased knowledge and of developing better ways of using chemicals should include economic advantages. In November, The Lancet published a report showing that 200 common chemicals cause brain damage, difficulties in concentrating, behavioural disorders and lower intelligence. How are we to obtain a society based on knowledge, innovation and development when we needlessly allow chemicals that reduce intelligence and make it difficult to concentrate?
Ladies and gentlemen, we have had many long meetings. Again and again, it has been confirmed that a qualified majority here in Parliament thinks it self-evident that consumer products containing dangerous substances should always be replaced with less dangerous alternatives when these are available. Again and again, we have agreed that chemical safety reports should be introduced for all low-volume chemicals. Again and again, we have emphasised the importance of transparency and openness and laughed at how absurd it is that the board that is to take important decisions about the future of chemicals should be secret and have secret financial interests.
We have thought it self-evident that companies should be responsible for their products and have also taken decisions that would give small companies fair conditions. Now, at the eleventh hour when things are getting serious, a majority of you have chosen not to care about these objectives and, instead, to leap into the German chemicals industry's unsafe embrace. In spite of the fact that the Committee on the Environment, Public Health and Food Safety demanded substantial improvements in REACH, the last trialogue only made things worse. It was the Group of the European People's Party (Christian Democrats) and European Democrats that played the chemical industry's game, but why did the others join in?
REACH should now instead be called RISK, standing for the registration but inadequate substitution of chemicals. The last time we voted on REACH, the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe came to an agreement with the Right on the registration aspect. This time, you have come to an agreement on the whole of REACH. On the previous occasion, Mr Sacconi said that an agreement is like an apple: it must be picked when it is ripe. After the debate, you gave me the apple. A year later, it is now a perfectly disgusting and soggy lump. I have therefore brought a new apple with me to give to you. Keep it for a few years until the overhaul of REACH, when it will smell putrid and remind you to come to an agreement with another majority. What would be better by far is if you were to come to an agreement with ourselves on the alternative compromise, symbolised by the core of this apple. Let us regard this apple core as symbolising a REACH that grows and takes root, a REACH from which we shall be able to reap environmental and public health benefits in decades to come, instead of selling windfalls to the nations of Europe.
It is you who must choose. Do you want a REACH apple that turns rotten or a core that grows? In politics, nothing is won unless risks are taken. You should dare to take this last opportunity now, obtain a clear majority in Parliament and negotiate openly with the Council. We can never obtain anything worse than the Council's common position, but we can obtain something so much better. One of the advantages of conciliation is that there would, at any rate, be more democracy than is afforded by this rotten agreement reached behind closed doors.
on behalf of the GUE/NGL Group. - (FR) Mr President, I will not go into the details of the analysis of the REACH compromise that will be put before us. My colleague Mr Holm will do that in a few moments. For my part, I would like to dwell on just one idea: REACH is both a fine illustration of what Europe could be and a sad confirmation of its contradictions today.
Only a few weeks ago, REACH promised to be the sign of a real ambition for Europe. The European Union was going to adopt legislation that at last put public health and the environment above short-term economic calculation; it was at last requiring undertakings to take account of the social cost of their headlong pursuit of competitiveness; it was at last learning the lessons of the asbestos scandal and, given that the new legislation would also cover products imported in considerable quantities, Europe was forcing world industry to adapt to its new standards.
Europe therefore had a great opportunity, in an area that very much strikes a chord among our citizens, to forge itself an identity of progress by changing conditions here and in the world. With this in view, many non-governmental organisations, trade unions and elected representatives have worked actively to make this fine project a success. Many of them are now very disillusioned at the excessive concessions made to the big European groups.
Admittedly, and this is an important point to make, the reversal of the burden of proof remains. It is no longer up to the authorities to prove that the chemicals used are toxic, but for industry to show that they are safe.
That being the case, what justification can there be for allowing undertakings to continue, even if under supervision, to use substances that are acknowledged to be very dangerous even though less harmful alternatives are available on the market? After the terrible precedent of asbestos, this is ethically unacceptable, as is the right given to company managements to keep secret the information they hold on the possible toxicity of chemical substances less than 10 tonnes of which are produced in a year, as is the case of the great majority of them. Please stop using the financial weakness of small and medium-sized enterprises as a pretext! My group tabled an amendment requiring large companies to provide SMEs with the information they possess on the substances in question in order to save them pointless expenditure. That amendment was rejected by the authors of the majority compromise.
One last comment worth thinking about. This second-rate compromise is not the result of economic weakness in the face of an unequal balance of power; the bad example comes from the top. The REACH legislation is too ambitious. It is not the kind of project that the Commission will be presenting in future, Mr Verheugen, the Commission Vice-President responsible for industry, said back in mid-September. The most worrying thing is that he made that announcement during a speech on the 'Better Regulation' initiative, which says a lot about the strategic direction that pernicious slogan indicates. We have seen its effects in the social field, with the 'Services' Directive and the Green Paper on labour law, for example. Now it is the turn of public health and the environment to be affected. The debate on what has got to change in European integration is decidedly more topical than ever.
on behalf of the UEN Group. - Mr President, I joined the Committee on the Environment, Public Health and Food Safety just after the last election almost two and a half years ago and saw at first hand the divisions and differences of opinion in relation to REACH. I must say that I have been highly impressed by the efforts of so many people, and in particular I want to thank the rapporteur, Mr Sacconi, the shadow rapporteurs, the chairman of our group, Mr Florenz, the Commission and the Council, and all who have compromised to bring about this package. I think it shows the ability of the European Union and its institutions to come together in matters of common interest - it shows that we can compromise and have debate. If our constituents saw us in this light they would be very impressed.
There is no doubt about the existence of a growing cocktail of chemicals in our daily lives. Under the current patchwork of legislation, without sufficient information on the majority of existing chemicals, we are unsure of the quantity of chemicals used and the effect on our health and our environment. This agreement is groundbreaking in terms of regulation which will clearly benefit consumers and our environment through tighter safety controls. We will be better informed. There will be growing impetus for companies to invest and evolve in terms of research and development and substitution plans. In addition to the fine balance attained, I am very satisfied to see the increased assistance for SMEs, the promotion of alternatives to animal testing, community-wide labelling, and creation of an EU agency to manage the technical, scientific and administrative aspects of the REACH system at Community level.
We must be mindful, however, that the aim of this legislation is also to improve the competitiveness of the chemical industry, one that is very important in my own country and creates quite a number of jobs directly and indirectly. The institutions have worked hard to ensure that the burden for industry, and particularly SMEs, is not too costly, will protect confidential business information, reduce red tape and will not threaten jobs, whilst still delivering a win-win situation for citizens, workers and our ecosystem. Our big challenge now is to implement the REACH regulation in our respective countries to ensure that it gets proper representation for those who send us here.
on behalf of the IND/DEM Group. - (NL) Mr President, I should like to express my appreciation for Mr Sacconi. It is his guidance that has enabled this House to secure the best possible result from the negotiations, which was difficult enough with a divided Parliament and a Council that held onto its common position for dear life. The fact that eventually, following tough negotiations, results that we can live with have been achieved in different areas deserves credit.
I can easily see why the environmental movement and the chemical industry are dissatisfied with the compromise, but it is certainly true that in this case, the better is the enemy of the good. The lack of compromise at second reading would have either led to adoption of a virtually unchanged common position or to a long-drawn out conciliation, with the possible consequence of the entire proposal being withdrawn or rejected. In this case, something is better than nothing.
I should like to draw your attention to one final point, namely that I think that the Member States should be able to adopt stricter environmental policy than is currently laid down; this is certainly true if countries such as Sweden and Denmark are set to apply such stricter legislation. This is why I will be voting for the amendment that was tabled, by myself and others, on this subject.
I should like to apologise, not least to the Commissioner and Mr Sacconi, for my inability to be present for the rest of the debate, a fact occasioned by a vote in the Committee on Civil Liberties, Justice and Home Affairs.
(DE) Mr President, ladies and gentlemen, this compromise bears Parliament's imprint. This is the second time - the first being when we dealt with the Services Directive - that this House has made the decisive contribution to achieving a solution in an important piece of legislation. It is good that the solution was found here in Parliament.
Nevertheless, it is a compromise - no other solution was possible at the time, and even mediation would have undoubtedly proved very problematic. For this reason, the right course of action is to endorse this compromise - although I do so only with considerable reservations. This REACH regime signifies revolutionary progress with regard to knowledge about approximately 30 000 substances used in trade and industry. This means dramatic progress for health and the environment in Europe, as the President-in-Office rightly pointed out.
Why, however, I ask him, did he fail to say a single word about the fact that we are not only transferring responsibility for substances to enterprises, but also imposing considerable costs on them? Why did he not mention that we are introducing new bureaucratic procedures in Europe, and thus doing the exact opposite of what we proclaim in our soapbox speeches about cutting red tape and achieving the Lisbon objectives? I think that honesty requires us to admit that we want this environmental progress but are imposing considerable costs on the business and industrial community in the process. Time will tell whether, as Mr Verheugen and I hope, the competitiveness of this community can withstand that.
The fact is that, first of all, costs are being mentioned that could have been lower. The Finnish Council Presidency rejected a relaxation of testing requirements for low tonnages. Firstly, these tests are expensive, secondly, they are not very useful, and thirdly, they require enormous amounts of animal testing. It would have been better to revert to the solution found at first reading by Parliament, together with Mr Sacconi - to whom I am obliged for his work.
What comes next? The next step is the implementation of this massive piece of work, this Regulation, which takes effect immediately - that is to say, does not first need to be transposed into national law. A decisive factor in this regard will be the way that the Commission and the Agency deal with those concerned. I would ask the two Commissioners, in particular, namely Messrs Dimas and Verheugen - who are more acutely aware than others that the organisation of REACH tends to put small and medium-sized enterprises at a disadvantage - to work together with SMEs on implementation in a spirit of partnership, and also to ensure that the European economy can withstand this strain.
(FI) Mr President, after long and involved discussions, negotiations, committee votes and compromises we are witnessing the shape that REACH is to assume. The situation that has prevailed hitherto, as has been said here, is one where we simply know too little about almost all the chemicals in the internal market. Over the decades, tens of thousands of chemicals have come onto the market, and their effect on the environment and human health is unknown.
Our current legislation on chemicals prevents new and better chemicals from coming onto the market, because it supports a situation where it is possible and cheaper to use old chemicals. This is therefore a barrier to innovation under the Lisbon Strategy. REACH's main instrument is the obligation of industries that use chemicals and importers regarding registration.
In recent weeks we have discussed in particular the authorisation procedure and the related substitution procedure. The European Parliament and its rapporteur, Mr Sacconi, have worked their hardest to improve the Commission's original proposal and the Council's common position on the possibility of substituting chemicals that are better for the environment and people's health for hazardous chemicals and chemicals of concern. This work has been consistent and we have to acknowledge that it has produced an excellent outcome. After the vote at first reading not many believed that we would be able actually to achieve a result. Now we have a good one.
According to the compromise now being discussed, all hazardous substances will be covered by the substitution procedure and the most hazardous chemicals must always be replaced if a substitute chemical is available and its use is financially and technically feasible. In addition, a substitution plan or research plans must be produced for other substances of concern as a condition of access to the market.
I would just like to comment on the apple comparison. I myself at least would sooner pick and eat an apple while it was ripe, and I would not wait for it to go rotten. Similarly, I think it is important to realise when decisions need to be made and when the best moment is to pick this ripe apple.
(SV) Mr President, the vote on Thursday is the end of a long process with important contributions from many quarters. I think that we should pay attention to Commissioner Wallström, who put forward the proposal, and to her democratic innovation involving major consultation through the Internet, which did an incredible amount to improve the REACH proposal itself. We must pay attention to those Members who have spent many nights labouring over this matter and with whom we have had some tough discussions: Mr Langen in the Committee on Industry, Research and Energy; the rapporteur, Mr Nassauer; and a number of others, particularly the main rapporteur, Mr Sacconi, and the Commissioners - both Mr Verheugen and Mr Dimas - who have done a lot of work to prepare this proposal for voting on.
Nonetheless, I stand here with very mixed feelings. If I had to summarise the way I feel, I would say I felt proud but dissatisfied, to use an expression that has been current in Sweden for the last few years. For my part, I am proud to have had a part in this work in my capacity as rapporteur for the Committee on Industry, Research and Energy, when I took three themes as my starting point. Firstly, the environmental aspects of the proposal need to be enhanced, especially when it comes to substitution. Secondly, the proposal needs to be clarified. There were an incredible number of ambiguities and instances of overlapping with other legislation, and we have now removed 'paper and pulp' and 'minerals and ores', these being important areas that do not, however, belong in this proposal. We have also simplified REACH - a move that has been very advantageous to small companies. I believe that the 'one substance, one registration' proposal will be very significant in the future.
My point of departure was, then, that enhancement, clarification and simplification were good for European industry, European consumers and European citizens. I believe that the quest for a strong policy that takes account of both the market and the environment is a very important success factor.
I am disappointed on three counts. Firstly, I think that we could have taken the opportunity to have given consumers clearer information and, in that way, met increasing environmental and consumer demands. It would have been possible, as we had done the job and assumed the costs. The compromise before us is not as advantageous as it might have been, and that, I think, is very sad. I should like to know how the Commission and the Council are to respond to the demand for a 0.1% limit. Is it the car that is to be regarded as being in some degree dangerous, or the dangerous component in the car that is to be regarded as being to some extent dangerous? It is important to clarify these matters. The demand for substitution is a further issue. Why could we not have gone a step further when it comes to what we call CMR substances, which cause cancer, are mutagenic and affect reproduction? My third question concerns duty of care. This has existed in European law on damages since Roman times and is not by any means an innovation. I think it would have been helpful to have had duty of care not merely explained as a principle in the recitals, but incorporated into the legislative text. Unfortunately, we have not brought these matters to a conclusion. I have a fourth issue to raise, namely that it is important for the developing countries now to be given the opportunity to use this information, so that no obstacle to trade is created.
To summarise, then: I am proud but dissatisfied. The main job is still to be done and, to quote something said by an American a couple of weeks ago: 'We did not cross the Rubicon in order to sit there fishing'. Ladies and gentlemen, the real work starts after the vote.
Mr President, Christmas has come early for the German chemicals industry because, by supporting this incredibly watered-down compromise, Parliament will be giving the industry an early and unexpectedly large Christmas present, rewarding them for the relentless lobbying which has successfully torn the guts out of this proposal.
Thanks to that lobbying and to compliant politicians, both from the Council and among members of the PPE-DE Group in particular, dangerous substances will remain on the market for many years to come, even when safer alternatives already exist. I think that is going to be hard to explain to European citizens. It is a scandal that they will have waited 20 years in total for rules that will continue to allow hazardous chemicals to be used in everyday products, even when substitutes are readily available. It is also completely unnecessary: the second reading in the Environment Committee gave the rapporteur a clear mandate to push for mandatory substitution for all chemical substances of high concern when safer alternatives exist. And yet that was given away, negotiated out of existence.
Not only that, but the whole legislation will be shrouded in secrecy. It is completely unacceptable for key personnel in the agency that will implement this legislation to be able to keep their names and their declarations of interest confidential. That is outrageous, and it is extraordinarily ironic, too, that it comes at precisely the time when we are supposed to be convincing European citizens that the EU is open, transparent and accountable. How can we possibly be claiming that, and yet agree to confidentiality here?
In the view of my group, Parliament should have rejected the compromise deal and continued to press for a deal via a full second reading and conciliation. There is nothing in this package that we could not have achieved through conciliation, and much that we could have won. Instead, we have had a process that is untransparent, undemocratic and very easily manipulated.
My group has put forward two alternative compromise packages. That is not unrealistic, as some have said. In fact, what we are proposing is weaker than what Parliament adopted in first reading, but it is still stronger than the pale and weak compromise on the table now. It is based precisely on the bottom lines that a majority in Parliament have supported all through this process until the very last moment, but then chose to give up as a concession to the rest of the PPE.
So, when you, Mr Sacconi, ask us what other mountain we want to climb, the answer is: the one that has been on all of our maps from the very beginning of this process, the one that you told us we were climbing, which you were leading us up so well and so masterfully, until at the very last minute you lost your step, you lost your footing, you took a wrong turn and now we are all put in peril.
One final point on animal welfare. During the first reading in the Environment Committee, I tabled a completely non-animal test strategy, which was adopted. It did not survive the subsequent plenary vote, but it did send a very strong signal that we want much greater emphasis on non-animal alternatives. The promotion of non-animal tests is now one of the objectives of the REACH regulation, and that is hugely important. It must not just be a gesture; it must be turned into a legal commitment to replace animal tests much faster than we have been doing. Animal tests are not only cruel, they are inefficient, they are outdated and they are frequently misleading. Replacing them as fast as possible is not just an issue of animal rights: it is an issue of human health and of human rights as well.
(SV) Mr President, my father worked for more than 20 years in the heavy chemicals industry in Sundsvall in northern Sweden. Sometimes, he came home in the evenings with pain in his arms and legs. Sometimes, he was almost completely paralysed and had difficulty moving them. According to the doctor, he was suffering from acute metal poisoning. My father is now retired, and a number of the heavy metals by which he was affected are now banned. However, millions of workers are still affected by chemicals in European workplaces. According to a Finnish study, 32 million EU citizens are exposed every day to carcinogenic chemicals in their workplaces. It is for all these workers that we need a strong REACH.
As has already been mentioned in quite a few very good speeches made earlier in this House, we also need a strong REACH for the environment and for all those of us who are consumers. That, however, is precisely why I am so disappointed that the Socialist Group in the European Parliament and also the Group of the Alliance of Liberals and Democrats for Europe have caved in to the chemicals industry and to the Group of the European People's Party (Christian Democrats) and European Democrats. This proposal fails workers, consumers and the environment. Mr Sacconi, you probably know better than any of us what workers are calling for. Workers want to see a strong REACH in which dangerous chemicals are substituted when there are better alternatives, to give just one example. Yet you have abandoned the basic principle. Is that because power and loyalty to the PPE-DE Group are more important? I do not know.
We in the Confederal Group of the European United Left/Nordic Green Left cannot support this proposal. Why? Let me give some concrete examples. This compromise contains no chemical safety report for low volume substances. This means that thousands of chemicals will continue to be distributed without our knowing what real risks they present. There is no legally binding duty of care and, in the light of this, we need to remember that the basic idea behind REACH was precisely that there should be such a duty and that, specifically, the burden of proof in connection with chemicals should lie with companies and not with the authorities. Big companies will be able to keep the facts about the chemicals they use secret once the PPE-DE Group has had its demands accepted for an enhanced intellectual property law. Small companies, which will not be able to benefit from increased transparency, will be the big losers.
The obviously legitimate demand that the Member States should be able to have more far-reaching legislation has not been approved, either. Above all, what should have been a gain in terms of public health and the environment now rings hollow, namely the substitution principle. This principle, which states that dangerous chemicals must be replaced when there are less dangerous alternatives, is now so restricted that it is only a very small number of chemicals that will be phased out. As a result, we shall still be surrounded by thousands of dangerous chemicals that are carcinogenic or toxic for reproduction or that have endocrine disruptive effects.
We in the GUE/NGL Group want to save REACH. We have therefore, together with the Group of the Greens/European Free Alliance, submitted a common REACH package involving amendments requiring stronger wording in all these areas. In order to minimise the number of animal experiments, we also call for efforts to implement completely new animal-free methods involving 'toxigenomics'. The demands we are making are not unreasonable, since a good deal of them were supported by a majority of this House a year ago. In conclusion, we shall, on Wednesday, be voting on what is to be the world's most comprehensive chemicals law. There is still a chance of saving REACH, and I would call on you - especially you Socialists who claim to protect workers and the environment - to throw this PPE-DE Group agreement in the waste paper bin and to vote in favour of saving REACH.
(PL) Mr President, the debate on the REACH regulation has long been generating many emotions and disputes. Feelings have run even higher as a result of the outrageously long list of amendments tabled, in excess of 5 000, and also because the true aims of the REACH regulation have now become clear, namely to promote the interests of the large chemical concerns that can draw on huge financial potential and the support of scientific research, which has simply become a tool enabling these globalised concerns to make even greater profits.
Behind the façade of fine-sounding slogans about protecting health and the environment, the big players are trying to do away with small and medium-sized enterprises. They are focusing in particular on those from the new Member States of the Union that have so far been the driving force of Europe's economy.
We are sceptical, too, about compromises that only postpone the elimination of smaller enterprises, thus depriving many people of jobs and the opportunity to better themselves.
(DE) Mr President, rapporteur, Commissioners Verheugen and Dimas. Mr President-in-Office of the Council, I am very grateful that we can now say that a compromise has been reached in the end. The kind of things I have had to listen to over the last week: 'Mr Florenz is an extension of the Chancellery; he is trying to enforce the will of the German chemicals industry; he even broke off the negotiations': all nonsense. I was simply aiming to generate the pressure needed to bring the various camps in Parliament closer together - namely the health and environment policy-makers on the one hand, who are rightly very committed, and the economic policy-makers on the other. That was the problem that was not so easily solved.
I believe that we have reached a decent compromise on this. Everyone grumbles, everyone is dissatisfied, and, ultimately, that is the result of this compromise. Anyone who does not like that should not be participating in the parliamentary process. After all, things are not as simple as many of my fellow Members in the Group of the Greens/European Free Alliance - whom I otherwise hold in high regard - may believe. There are various camps in this world, and that is why the debates we have held on the White Paper over the last three years have always been controversial. In my 18 years in this House, I have not experienced this as strongly with any other report as with the one on REACH. We have even seen some completely ridiculous proxy wars, and the atmosphere has not always been free of tension.
One thing that has always been clear, however, is that we have a real pillar in the form of the fact that REACH has never been called into question by the industry. I am very pleased about that. I should like to remind the two Commissioners that they have announced their intention to withdraw 40 old directives and regulations that have now been superseded. I shall check that they do. This is the challenge they face, in addition to the implementing regulations - and it is something they do really have to do, in order to give us an advantage and to enable us to thin the jungle in this field. The three-step procedure - registration, evaluation and authorisation - is spot on. The industry will have to show that it looks upon the release and disclosure of data to the Agency as part and parcel of modern economic policy rather than an end in itself. I am convinced that, where there are better alternatives, these will also be joined by environmentally friendly ones in future, subject to economic viability. These are precisely what we want to promote. It is my belief and hope that this will not harm the industry but, quite on the contrary, will promote motivation.
An important factor all along has been our focus on producer responsibility. This is not an end in itself, but is something that the industry must do in future. The matter of imports remains unresolved; this has not been sufficiently regulated, in my opinion. To conclude, one contentious issue is that of the disclosure of data. We need a political debate over how much of their know-how enterprises have to divulge. We obviously need consumer protection, but we also need to protect our enterprises, who provide our employment from Monday to Friday.
Mr President, last month The Lancet, the leading UK medical journal, published a report which spoke about a silent pandemic amongst children developing neurological disorders from exposure to industrial chemicals. There needs to be a lot more research on that. But we now have a chance to act on chemicals, and we should seize that chance.
The compromise package agreed by Parliament and the Council is a very good one. I want to pay tribute to the skill of Mr Sacconi, our chief negotiator, who worked in an extremely transparent and collaborative manner throughout these negotiations. I reject the accusation that it was untransparent. He always reported back to his shadows and to the committee, and people were kept informed, much more informed than on other pieces of legislation.
People have said that the compromise does not go far enough, that it falls short of perfection. It is not a perfect compromise. The Greens and the GUE/NGL Group have said that they will not support the compromise, which does not surprise me. However, the point of politics is not to grandstand or to reject compromises and go down in glorious defeat and remain politically pure, but to make a difference and to bring about real change that affects real people. That is what this legislation will do.
I heard people talking about mountains, but they are going to take us up mountains in the same way as Sisyphus pushing a great big rock up the mountain. We would never get agreement and therefore nothing would ever happen, and back down the mountain we would roll. I saw the majorities obtained in the Committee on the Environment, Public Health and Food Safety and there was no majority to get anything better than what we have on the table this evening.
I agree with Commissioner Verheugen, who spoke about the need to make this legislation implementable, and I look forward to hearing what he is going to be doing and how we are going to work with the chemical industry and governments to ensure it works properly.
By voting 'yes' to REACH this week we can start to implement the legislation to get the agency up and running. I do not want to hang around waiting for miracle solutions some other day. I urge colleagues to vote 'yes' this week and make a difference, not just worry about making headlines.
(FR) Mr President, on 20 September 2003, before we started our work here, Mr Chirac, Mr Blair and Mr Schroeder wrote to the European Commission asking it not to undermine the competitiveness of the chemical industry. Intervention, and of course pressure, at that level was unprecedented in our codecision history, and I have to say that at that moment the die was cast: REACH would fall short, far short of the aspirations set out in the White Paper, for example, back in 2001.
It is of course out of the question for us to handicap this sector, which is one of the most competitive and dynamic in European industry. We have always, each one of us, listened to its concerns. REACH will be workable. Witness the less stringent registration procedure for substances produced in quantities of one to ten tonnes, the strengthening of the future Helsinki agency, the affirmation - it has been said many times - of the one substance, one registration (OSOR) principle to facilitate the exchange of information between undertakings.
It is also important to limit data input costs. Indeed this is essential for small and medium-sized enterprises. There is also this possibility of an opt-out, duly justified by the applicant. These are considerable steps forward and I would have been delighted with them today if we had not capitulated on the principle of substitution. What remains of it is not even a dilution; I would say rather it is an illusion, a selective, case by case, gradual substitution, including for substances that are carcinogenic, mutagenic or toxic to reproduction, if there are proper controls - and I am quoting the text here.
In particular, REACH is also a blank cheque for endocrine disruptors - plasticisers, insecticides, flame retardants, all of which are among the most lethal chemical agents for human health - a blank cheque signed by our Parliament, whereas the Finnish Presidency was agreeable to making substitution mandatory here. I find this utterly astonishing.
Europe has turned its back on its own people. Try explaining to them today that we are not withdrawing from the market a substance that is a health hazard, especially if a safer alternative exists. I am ashamed, too, of the European authorities' refusal to listen to the two million doctors, to the authorities and leading experts of the scientific world who are constantly drawing our attention to this silent pandemic created, among other things, by chemical pollution. I have read the same article in the Lancet as Mrs McAvan and Mr Schlyter. So our meeting with People's Europe this Wednesday 13 December will feel like a let-down, to put it mildly, and all those who, like me, are taking the risk of combining health and sustainable employment instead of continuing to treat them as incompatible in so sterile and obsolete a manner, now have only one or two minutes to express their disappointment.
(DE) Mr President, ladies and gentlemen, the image of a mountain has been used many times today. All I can say in that regard is: the mountain laboured and brought forth a mouse. This is a shaky compromise - no amount of glossing over can hide that fact. Looking at the starting position at first reading, Parliament has quite clearly given way.
This compromise is a Christmas gift to the European chemicals industry, and the imprint of the German chemicals-industry lobby is clearly visible. The European public is not being told why Parliament has given up the substitution requirement. REACH will offer no incentives for replacing chemicals of particular concern with safer alternatives. The heart of substitution has been sacrificed on the altar of the chemicals industry.
This is indeed shameful, because human beings, nature and animals will continue to be test subjects in a large-scale experiment in future. It is particularly shameful because chemicals do not even need to be replaced when there are feasible alternatives. Not even catch phrases such as 'substitution plan' or 'appropriate controls' can hide this fact. This is a will-o'-the-wisp, an eyewash, as European industrial toxins are turning up where they have no business being, namely in the blood of babies and adults, in mothers' milk, in drinking water and in the fatty tissue of polar bears.
We are also deceiving ourselves if, like one of the previous speakers, we believe that research is being carried out into the very neurotoxic substances that feature in the alarming brain study to which she refers. Nor will there be any compulsory testing in this connection. These substances will continue to circulate on the market, therefore, even where there are feasible alternatives; that is what is really shameful.
This compromise also makes a mockery of transparency. The fact that members of the European Chemicals Agency can keep their names and financial interests secret is not only absurd but also signifies the disempowerment of consumers, who will continue to grope around in the dark. Not only are they exposed to the risks, they cannot protect themselves from them either. There is only a very small number of chemicals about which consumers can find out information - and only after going through a lengthy individual process. This is the age of the Internet, yet we have not managed to allow consumers to access this information online. We are talking about substances causing neurological and hepatic disorders, of all things, and they are not allowed to know anything. REACH is a sham, therefore. Parliament started out a tiger, but ended up a bedside rug.
(EL) Mr President, the subject we are discussing has nothing to do with the primary objective of REACH. It is common knowledge that hundreds of chemical substances contribute to occupational diseases and deaths; however the only thing that was pushed forward after a series of amendments and anti-scientific criteria, were the interests of the businessmen of the chemical industry at the expense of employees' health and the environment.
Essential provisions were removed, so that there would be no need to control or evaluate the effects of 90% of chemical substances. In essence, it allows the discretional implementation of the regulation depending on corporate requirements. The agreement between the PPE-DE Group, the Socialists, the Liberals and the Finnish Presidency takes one more step in the direction of bypassing any opposition and competition, in favour of the prosperity of big business. They increased the limits for not declaring substances. Long-term effects on employees and the environment are left uncontrolled and the Member States are prevented from enforcing stricter regulations.
At the same time, any changes or replacements will be easier for the major companies, whereas small- to medium-sized enterprises will be unable to handle the cost and thus shrink in size. Therefore, it accommodates sector build-up in favour of the capitalists whose position as European Union type monopolies in the international market will be strengthened.
(PL) Mr President, this decisive vote on the REACH regulation is taking place in December, when many parts of Europe are longing for snow and concern is being expressed about the current high temperatures. It is high time for us to take more measures aimed at protecting the environment and human health.
The hard-fought compromise on REACH is a major step in that direction. Many concessions had to be made and many contradictory interests reconciled in order to attain it. For example, the interests of small and medium-sized enterprises had to be reconciled with those of large industrial concerns and the interests of poorer countries with those of richer ones. In addition, the interests of ardent defenders of the environment had to be reconciled with those of supporters of a more aggressive economy.
It is worth noting that this debate is being held and this important regulation adopted in an enlarged Union including ten new countries.
(SV) Mr President, the European Parliament could have chosen to follow a more environmentally friendly line and to have stood up to the Council in the negotiations on the Chemicals Directive. However, the big political groups have chosen to give way to the Council by accepting the very poor compromise that is on the table. The compromise cancels the substitution principle and, in practice, favours a single interest, namely that part of the European chemicals industry that is out of date and does not plan for the long term. That is unacceptable.
What is most surprising is that the Socialist Group in the European Parliament chose to support this compromise. The truth is that the PSE Group has shown remarkable complaisance. It has caved in to the Group of the European People's Party (Christian Democrats) and European Democrats and to the short-term special interests of the chemicals industry. The compromise favours the out-of-date part of the European chemicals industry, while Europeans and Europe's modern industry are among the losers. The June List will therefore support what is proposed by the Group of the Greens/European Free Alliance.
Mr President, our rapporteur, Mr Sacconi, spent a lot of his speech, like a mountain goat, going up and down mountains, taking us with him and telling us that when you get to the top you feel exhilarated. I have to tell him that most of us feel exhausted. However, he has led us gamely through 140 articles, 17 annexes and nine appendices of the REACH proposals, and he can feel justifiably exhilarated to be bringing us towards a new, coherent system to identify and manage the risk of chemicals. It has been a long marathon. I am not sure whether you can have a marathon going up and down mountains, but if you could, it would probably take the nine years it is going to have taken once we come to April 2007 and put this in place.
We have come a long way and we have had high ambitions, although not all of them have been met. That would explain some of the outbursts that he may have sensed behind him. However, what we have been seeking is to get the best possible ambition met. But we have to strike a balance - a balance between strong environmental and health protection, phased but comprehensive gathering of data on all chemicals, legal certainty, protection of intellectual property for businesses and minimising the need for animal testing through data sharing and the promotion and validation of non-animal test methods. That is a compromise, and that is where we are. At the heart of that compromise is substitution, and the authorisation procedures with their mandatory substitution plans will phase out chemicals of very high concern where safer, viable alternative substances and technologies exist. Research plans will be required where they do not exist.
We have made progress. I congratulate the Finnish Presidency on helping towards that. I regret that the British Government pulled the rug from under the feet of the Finnish Presidency at one point, otherwise we might have achieved a little more.
As has been said, the future is implementation. The future is what the market will do with this. I believe that the market will respond and lead the way as manufacturers, retailers and consumers push for safer alternatives. We will be looking to competitive business to provide those greener products that consumers want. We will also see movements towards non-animal testing through the three-year review that will come from the agency.
It will soon be Christmas. The best possible Christmas present is a REACH-free 2007. It will not be REACH-free in the Commission, but we will have a REACH-free agenda in Parliament. All the runners in this marathon deserve at least that respite!
(FR) Mr President, we know that chemical products can be dangerous and have catastrophic effects on health and the environment. It therefore seemed obvious that this text ought to be exemplary, leaving behind economic pressures and political divides. That is why, today, I am dismayed that the long debates have resulted in a compromise that falls short of our expectations and of what was voted for in the Committee on the Environment, Public Health and Food Safety. Yes, I am dismayed, and what dismays me in particular is that the principle of substitution, where alternatives exist, has been weakened by the proposal for a substitution plan and a socio-economic report, both of which will delay the replacement of dangerous substances. I hope the Agency will be resolute on these matters.
Likewise, I agree with the European Trade Union Confederation. It is very disappointing that the chemical safety report will be mandatory only where production exceeds 10 tonnes, as this will not make for transparency on thousands of substances and will not allow risk management plans to be adopted.
Finally, the subtleties expressed over CMR substances, implying that they are less dangerous than might appear, leave me perplexed. I am also dismayed that part of European industry has not immediately wanted to rise to the challenge of innovation and improve its public image. I say part of European industry because I know that some have already anticipated REACH. That is why, today, I can only hope that if the consolidated version of this regulation is adopted on Wednesday it will be implemented with the utmost stringency and the utmost transparency. I will close by thanking Mr Sacconi, whose task was not an easy one.
(FR) Mr President, Mr President-in-Office of the Council, Commissioners, rapporteurs, I hear my fellow Members express their disappointment. However, the compromise that is before us this week is in my view an acceptable agreement, since it has been reached on the basis of reciprocal concessions. I would like to highlight the work of the Committee on the Environment, Public Health and Food Safety in this regard. So far as substitution is concerned, this had to be included in the debate on authorisation, as it is ultimately aimed at eliminating highly dangerous substances. Mandatory substitution was a fine objective, but not a realistic solution from a technical point of view. I can see one consequence of the compromise that has been reached here: undertakings will have to compete to develop substances with safer properties. Those that discover such alternative substances will therefore occupy a more favourable position on the market and the search for alternative substances will therefore become a challenge for them.
I believe Article 137 of the compromise, on review, is important. An evaluation of the application of this mammoth piece of legislation after the first few years is essential. We will in fact already be in a position to assess how far we have come. At the same time, I think it will give us an opportunity to clarify the treatment of certain products, the intrinsic properties and uses of which have been known for a long time, such as lime and batteries, on which we have just adopted legislation. I do not believe these products are dealt with adequately in the present text. The fact that substances present in the natural state are treated in the same way as substances that are entirely artificial is a matter of particular concern to me.
Another thing that concerns me is how this legislation will be put into practice by SMEs. When I last spoke in this House, I said we would have succeeded the day we adopted a system that was balanced, simple, effective and that enterprises could use. I rather doubt that we have achieved that. For that reason, I would like the Member States, trade associations, and NGOs, too, to create a climate that will allow SMEs to meet the requirements of this legislation, thereby helping to achieve its objectives. Moreover, since this legislation applies to imported products, it will have to gain acceptance in third countries, which will also have to begin to design and develop chemical products that do not harm human health or the environment. I believe this is an extremely important point. Finally, I hope that, at the forthcoming round of World Trade Organisation talks, where it might be expected that the European Union will raise non-tariff customs barriers, the EU will promote REACH as legislation necessary for the survival of the human race and the natural world.
(FI) Ladies and gentlemen, my congratulations to the rapporteur, Mr Sacconi, for his long and exhausting ascent to the top of the mountain. The Group of the Greens/European Free Alliance has tabled two different proposals on REACH. One is that which the Greens are actually promoting; the other is the amendment that we had kept up our sleeve, which contains the improvements now adopted by the Council, but not the things that actually made it worse that were done on the last night of the negotiations at the request of the Conservatives and against the wishes of the Committee on the Environment, Public Health and Food Safety. Our alternative compromise is thus the summit of the mountain without the fog that clouds Mr Sacconi's pleasure.
Two weeks ago in the Council, Finland managed to make the first small move in the direction of hazardous substance substitution, as called for by Parliament, when agents that interfere with hormones was added to the list of chemicals for substitution. I was flabbergasted when this step was blocked by the Conservatives on the last night of talks. Moreover, information on the identification of chemicals was classified as a trade secret. Throughout the debate on the chemicals legislation the Conservatives have been acting brutally and unscrupulously like messenger boys and girls for the chemical industry.
Ladies and gentlemen, I understand everyone who wants a final decision now. The content of the proposal tabled in my name has already been approved by the Council. It merely lacks the adverse amendments made on the last night. You who have already voted for the strict substitution procedure and wish to rid our living environment of the most hazardous chemicals, if you are to be consistent, you will support this proposal and dispel the fog at the summit of the mountain. Our citizens will be asking what you did to protect their health from hazardous chemicals.
(EL) Mr President, these past days the lobby of the chemical industry is celebrating. It achieved at least 90% of its goals. It has changed REACH completely. From the Commission's initial proposal, only a few things have remained. Yesterday's opponents have become the most loyal supporters. The principle of substitution has essentially been undermined at the expense of public health, the environment and the employees of the chemical industry.
Today's compromise essentially means the Socialists have adopted the views of the European Right and of the chemical industry. It is far behind the initial Commission proposal, but also far behind the things we voted for, both at first reading and in the Committee on the Environment, Public Health and Food Safety.
Even though I respect them, I honestly cannot understand why Commissioner Dimas and rapporteur Mr Sacconi were celebrating. Until yesterday they were supporting and promoting completely different things.
Congratulations Commissioner Verheugen. You managed to kill REACH.
(PL) Mr President, chronic malnutrition in the world has been reduced by half since 1945, despite the significant population increase. Average life expectancy has gone up. Energy is being produced and consumed more efficiently, enabling us to protect the environment. This is all due to the development of industry and science in the 19th and 20th centuries. It follows that we should not support unduly severe or expensive regulations in our search for solutions that are good for people and for the environment.
Tightening up the provisions on registration and authorisation will burden industry with enormous costs. It will mean cutting expenditure on innovation. Less innovation will result in us and our children being exposed to more dangerous substances in our daily lives.
That is how things stand. It is not rigid environmental bans and orders but technical and scientific advances that will guarantee a healthier and cleaner future. More widely available authorisation, assessment of the social and economic factors as part of the authorisation procedure, and a more flexible procedure are the great advantages of the compromise reached on 30 November. We shall therefore be voting for it to be retained.
(CS) It appears, then, that REACH is a done deal. Instead of concentrating on innovation, our businesses will now have to wade through a dense, 600-page regulation. Europe as a whole has once again moved towards lower competitiveness, so that here in Parliament we can once again moan about the failure of the Lisbon Agenda. Any competitor from a country not covered by the ridiculously named REACH will now find it even easier to compete with regulation-burdened Europe. REACH is a gift to our competitors. It is also a gift - and a rather expensive one - within the EU for the large companies and for the larger, wealthier countries. Whereas the costs entailed by the regulation can be borne by giant German companies, they will wipe out medium-sized businesses in the Czech Republic, for which the costs will exceed their average profits. Even though SMEs employ some 80% of the population, they will be destroyed by REACH, especially in the new Member States. REACH will thus become a sophisticated weapon in the competitive struggle within the EU and an instrument with which the big and wealthy will be able to dominate the small and poor. Hence the sudden, oh-so touching agreement on this pathetic regulation.
(NL) Mr President, Commissioners, representatives of the Council, ladies and gentlemen, if we manage to approve the REACH compromise this week, this House will have proved for the second time during this term that it listens to the laments of the people and that it is capable of taking its responsibility in very extensive and complex technical matters and of helping bring those matters to a good end. The negotiators had a very difficult task to contend with and I should like to extend sincere congratulations on the agreement reached. I am delighted to note that an agreement was reached at second reading. Everything had, after all, been said and it was time to bring matters to a close and to let those who have to put these ideas into practice in the field go ahead and do just that.
We in the Group of the European People's Party (Christian Democrats) and European Democrats have always been reluctant to unilaterally back one or the other lobby. We have continually endeavoured to strike a balance - a balance between the ambition to increase health and environmental protection, on the one hand, and to maintain a competitive edge and prevent unnecessary administrative burdens, on the other. As I see it, we have done a reasonable job of this. That nobody is 100% satisfied is inherent in the nature of a compromise such as this one.
I take the view that, with the package on which we are to vote on Wednesday, we have improved on previous texts that we drafted and voted on during the course of this legislative procedure on many different fronts. In the area of licensing policy, we are certainly making progress, both in terms of conditions under which licences for dangerous substances are granted and in terms of the duration of these licences.
The protection of intellectual property has been reinforced, which was necessary, and unnecessary tests on animals are being banned. I am persuaded that the large undertakings will know what to do with our compromise text, but am not so sure about the smaller ones, and in this respect, we in the Group of the European People's Party are relying on the implementing measures and the necessary accompanying measures; if the Commission has something up its sleeve in this respect, I should like to find out shortly.
Having weighed everything up, we will endorse the package, because we know that in 11 years' time, we will have drastically renewed chemical substances policy and will have made it transparent. Europeans will live with fewer health risks, and we are relying on the fact that the competitiveness of industry will not be impaired but rather strengthened. Naturally, undertakings pay a price, and not a small one. Most people in society, however, are asking for more health information and more health protection, and this is something that is only set to increase.
In time, a REACH tested label can become a commercial asset instead of an economic handicap, and, as has been said here before, our legislation will be able to become normative at a global level. We must in any event set down to work by, inter alia, launching sound information campaigns directed at the consumers.
(NL) Mr President, after nearly four years and thousands of amendments, REACH is finally a reality. All credit, of course, to our rapporteur, Mr Sacconi, who has managed to bring all this to a very good end. The result is something we can be proud of.
Replacement has become one of the REACH objectives. REACH is not just about knowledge of thousands of chemical substances, but also about the replacement of 2 500 dangerous substances. It is high time dangerous substances, over which there is much disquiet, were finally prohibited. The increase in the number of cancer patients, allergies and fertility problems in humans and animals are associated with dangerous substances. The vast majority of people working in the chemical industry are doing everything they can to exercise utmost care when dealing with dangerous substances, but it does not, unfortunately, go without saying that everyone will do so.
Of course, I have sympathy for industry's view that replacement cannot be done overnight. It is a good thing that the new agreement allows for a little more flexibility. It is now being examined on a case-by-case basis how long a licence for a dangerous substance can last. This is progress for producers. A study plan must be drafted in order to develop safe alternatives that benefit the environment as well as innovation. It will be an enormous challenge, in the next few years, to remove the most dangerous substances from the production process and from products.
REACH has brought about this innovation that benefits both our competitiveness and the environment. Everything, of course, now hinges on effective implementation and what matters is to ensure that the small and medium-sized companies can be part of the change.
A first review is planned in seven years' time, at which point we will be able to examine whether it is still possible to include more substances within the scope of REACH, and we will be able to consider whether the hormone deregulating substances can still be included within the scope of replacement regimes. That is when, hopefully, care duty will also be given the necessary attention and when information duty to employees and consumers can be further improved. Until such time, this is what we will have to work with, and I think an excellent compromise has been brokered.
(FR) Mr President, with REACH, together we, including Mr Sacconi, our rapporteur, have raised tremendous hopes that our environment can be rid of the persistent, bio-accumulative and toxic chemical substances that are poisoning our health and the natural environment. The plan to regulate chemical products awakened environmental and social consciences in Europe and even beyond our borders. As a result, the massive amount of dialogue with civil society - trade unions, NGOs, undertakings and manufacturers - will have brought some agreement on the necessity of improving public health and the quality of the environment and of providing the public and workers with information on the chemical products that surround us.
Sadly, despite an encouraging message from the Committee on the Environment, Public Health and Food Safety, the current compromises will weaken this REACH project. How can we explain to our fellow citizens that we will not be holding manufacturers responsible for spreading toxic substances, but that it will be consumers and workers who handle dangerous substances who will have to bear that responsibility? How are we to explain that Parliament advocates the substitution of carcinogenic and mutagenic molecules and endocrine disruptors but is not making it a systematic requirement? And what are we to say about the lack of transparency of the information on the most dangerous substances? We find that unacceptable and incomprehensible. Even if many small and medium-sized industries and enterprises have taken on board the added value of green chemicals, the heavyweights of the European chemical industry are refusing to change. They continue to influence our work despite the financial burden on our health system of the growth in pathologies, which Mr Nassauer, incidentally, completely overlooks.
A great responsibility rests on us today and we must vote accordingly. The Greens' amendments will strengthen REACH, make it meaningful and prevent it delaying the substitution of the most dangerous products indefinitely; Mr Sacconi recognises this. Finally, I will say that this compromise may be a great step for the chemical industry, but it will remain a climb-down for our Parliament.
(The speaker spoke Irish)
The original intention of the REACH Directive was to give proper protection for workers, consumers and the environment, while maintaining the competitiveness of European industry. It is deeply unfortunate that the chemical industry has succeeded in convincing so many MEPs that the highest standards of safety are not necessary. REACH has been watered down to such an extent that the current proposals on the table are unacceptable. Where safer substitutes exist for substances of very high concern, it is imperative that the former replace, and are substituted for, the more harmful substances. Talk of substitution plans and adequate controls is not enough. Similarly, there is a need for manufacturers to be transparent and open about which substances are present in their products.
(The speaker spoke Irish)
I noticed that some colleagues were signalling that there was no interpretation. It was not a mistake on the part of our interpreters. In her contributions Ms de Brún usually uses Irish, which is not yet an official language in this House. That situation will change next year.
(EL) Mr President, I would like to congratulate the two Commissioners and Parliament for breaking an amazing record: with this report, I mean the draft law, they have managed to attract more lobbyists than any other time.
A reporter, outside this room, told me that he has not seen so many lobbyists in Strasbourg before. I, for one, will not assist these lobbyists with my vote. They are preparing a party after Wednesday night's vote. It is true. Can we accept the lobbyists' product as a reality, which only serves their needs? And in essence, who is to gain from this? Only major industries of major countries. Can Greece or the Czech Republic cope with the terms set out by this draft law?
I am very upset by the letter that Mr Verheugen sent to Mr Barroso 25 days ago, in which he interfered with Mr Dimas' responsibilities. Ever since, I have been very suspicious as to whether this entire matter could stand up to any serious criticism. And it does not.
(DE) Anyone who remembers the time when, on 13 February 2001, Commissioners Wallström and Liikanen presented the White Paper, will have an idea of how far we have now come. I should like to express my particular thanks to the two Commissioners for increasing the focus on our jobs and the competitiveness of our economy under their responsibility and in their time. I had always assumed that the Council President, too, was firmly bound by the Common Position. Mr Sacconi has done a marvellous job but, to listen to the speeches in this House, one could be forgiven for thinking that the Communist Group and the Group of the Greens/European Free Alliance were in the majority. What nonsense; they do not even have 100 votes in Parliament. Therefore, this compromise, which enjoys the support of several of the groups, is a good one - even though it does not meet my expectations in all respects.
To Commissioners Verheugen and Dimas, I would say that it is important that the implementation of this Regulation does not turn into a huge bureaucratic monster, but instead really sets an example of better lawmaking. Ease of use is essential to this end, as Mrs Roth-Behrendt pointed out.
If we ask ourselves today what we failed to achieve, I would say that the issue of how to deal with substances in imported articles is the most difficult. No one can offer a solution to this issue. What is the good of having extremely tough legislation if the substances enter the EU in imported articles and businesses relocate from the EU? The compromise is responsible because of the way it has been constructed. Not all the tests for small and medium-sized enterprises were necessary, and it would also have made sense to simplify the system by setting exposure and use categories. It is regrettable that this did not happen. Nevertheless, we shall support the compromise, and I hope that this European chemicals legislation will become a guideline for chemicals legislation worldwide. That is the challenge facing us. If we succeed, we shall have secured jobs in the EU and improved rather than weakened the competitiveness of our industry.
Mr President, first of all I would like to pay tribute to Mr Sacconi, who did his utmost to come up with this good legislation. I started following the REACH debate as an Observer three years ago. It is more than encouraging to see that there has been an acceptable outcome to this long process. Coming from a new Member State, I am satisfied to see that my amendments have been built into the text. The Hungarian-British initiative should also be mentioned here as a relative success for my compatriots.
Hopefully, Parliament and the Council will approve the final version in December, but it is not the end of the process. In seven years' time the state of the legislation will be reviewed. It will be a good opportunity to involve the substances in the 1-10 tonne range in the chemical safety report in order to ensure the safe use of such substances, as I and other Socialist colleagues proposed earlier.
(CS) Former Russian Prime Minister Viktor Chernomyrdin once said: 'We meant to do it better but it came out as always'. This is a case in point. These rules, which in their current form work against the Lisbon Strategy and in favour of the big corporations that have come to terms with them in the hope of market dominance, are damaging to SMEs. Furthermore, the principle of data sharing, which is a good thing, is curtailed by the fact that there are no sanctions whatsoever in this area. The rules will threaten jobs in countries like mine and will have a knock-on effect in other sectors. I believe there are some people in the Chamber who will be happy with these rules.
Aldous Huxley once said that happiness is like coke - something you get as a by-product of the process of making something else. Something similar will happen in this case, in the sense that while our group, as Mr Langen said, appeared to have a majority, it will take only a few more rules of this kind before we actually do have a majority.
Mr President, well, we are at it again. In my view, Mr Sacconi is not so much building a mountain as digging himself an enormous hole. May I say at this festive time that I hope he mixes his martinis as enthusiastically as he mixes his metaphors. Whatever he says, we are talking of the regulation of over 30 000 substances, policed by another army of self-important inspectors who already suck at the teat of the overtaxed and over-regulated taxpayer.
The extent of the regulation is bound to take the focus off relatively few instances where serious action is needed. Yet again, we British see in this directive the advancement of the abandonment of the presumption of innocence, with no redress for damages for British businesses, not to mention the horrific experimentation on millions of animals, whatever you may try and persuade yourself.
I certainly beg my British federalist colleagues, all of whom support this misguided legislation, for once to get up off their bellies and strike a blow for our own national civil law and against the sovietism of this place. We all know the effect of Russian sovietism on Russia's own and the global environment.
(PL) Mr President, chemical substances are part of our environment and can be found all around us. Rapid industrial development in the 20th century has meant, however, that our daily use of these substances has become not only a necessity but also a pleasure. Many of these substances do not genuinely improve our quality of life, though, as they are hazardous and harmful to our health.
It is difficult to imagine life without chemical substances. That is precisely why we must insist on greater transparency and information about the substances contained in products used by human beings. The REACH system should be based on the principle of prevention and precaution. The need for the consumer to be assured that a particular product is not harmful must be central to the new legislation, and the responsibility for providing that assurance must rest with industry.
Any producer wishing to place a new product on the market or retain an existing concession must be able to prove that the products for which he or she is responsible are safe for human beings and the environment.
The compromise reached goes a long way towards responding to these expectations and therefore deserves our support. Nonetheless, like all compromises, it gives some cause for concern. In particular, I have reservations about the provisions concerning sharing information, as this will significantly weaken the position of around twenty-five thousand small and medium-sized enterprises in the European Union.
The attempts to extend the patent period, initially to 15 years and eventually to 12, are detrimental to innovation as they strengthen the economic dominance of rich companies. The longer the periods, the less the pressure on companies to seek new solutions and undertake new research.
In conclusion, despite its many positive features relating mainly to health issues, the REACH regulation does not treat economic entities on an equal footing. Nonetheless, this compromise does deserve our support.
(SV) Mr President, I wish to begin by thanking our rapporteur and my colleague, Mr Sacconi. I think I have caused him a few problems throughout the whole process by constantly asking for more: more substitution, more information, the registration of a larger number of chemicals and more sheets guaranteeing the safety of chemical products. Guido, thank you for the work you have done and for not losing your sense of humour each time I came up with demands. I also want to thank everyone else with whom I have cooperated in the course of the work on REACH. Together, we have worked hard in order to obtain just such a strong REACH.
However, there has been some extremely strong opposition, especially from the political Right here in Parliament and from the chemicals industry. The compromise that has now been reached must be judged a success in the light of this tough opposition, in spite of the fact that it does not live up to the demands that I really do think should be made in terms of substitution and information. That is because politics is the art of the possible, ladies and gentlemen. You cannot obtain everything you want. It is a question, rather, of getting as far as possible down the road you want to travel, and that is what we are doing by means of the compromise that is on the table. It is the best we can obtain, and it entails much better rules than the rules governing chemicals that exist in Sweden and the EU at present.
REACH places the responsibility for testing chemicals on importers and manufacturers. We shall obtain more knowledge of, and information about, chemicals, and compliance with the call to replace dangerous substances would improve the current situation. There is nothing to suggest that we should obtain a stronger REACH by delaying the process. The fact that Germany will be donning the presidential mantle after the New Year and that the German Government, eagerly cheered on by the German chemicals industry, have been the great opponents of a strong REACH is one more reason for avoiding delay. We Swedish Social Democrats will therefore be accepting our share of responsibility tomorrow and voting in favour of the compromise. We have got as far as we can now, and we must not put what we have achieved at risk by delaying the process. In seven years' time, when REACH is up and running, we shall, however, be able to come back and demand that it be further tightened up.
(DA) Mr President, the chemicals reform has now been designed in terms of total harmonisation, which prohibits the Member States from introducing better protection of people's health and of the environment. Thirty-eight Members have tabled amendments calling instead for a minimum directive to be proposed so that the Member States might provide people with the better protection that voters might wish for. We have asked for the roll call in order to see who is assuming responsibility for, for example, more cases of cancer and allergies.
We now have a list of 150 unwanted substances in Denmark. They are substances that have harmful effects on health and the environment, and that list can scarcely be maintained in a system involving total harmonisation. Protecting the environment and people's health is viewed as distorting competition in the internal market. REACH prohibits us not only from banning dangerous substances, but also from warning against them, and REACH will entail further animal experiments on substances that we already know are dangerous or superfluous. What we shall thus be voting on on Thursday is a reform that also involves the killing of animals. The compromise can only be defended if its rules are minimum ones. Couched in terms of total harmonisation, the proposal is too feeble for us.
Mr President, politics is the art of the possible. We should support this hard-won compromise package before us, which will need an open-minded and very honest appraisal at the seven-year review stage. After three and a half years, 700 pages of draft proposals and thousands of amendments, it was never going to be easy, with such a complex piece of legislation, to find the right balance between health and environmental objectives while maintaining the competitiveness of European industry.
Current chemicals regulation is very confusing and inefficient, covering 40 different directives that are more or less independent of each other. Witness the saga of the zinc risk assessment that has taken 15 years, to date, and is still not complete. REACH will rationalise this system and will register, evaluate and authorise chemicals that were never previously tested for their impact on human health.
While the legislative debate is coming to an end, the serious challenges of implementing REACH and setting up the agency are only just beginning. When it comes into force next year, companies will assume new and, in many cases, onerous responsibilities related to the substances that they manufacture, import, distribute or use. This will be particularly challenging for companies that do not already have the expertise to deal with chemicals legislation, especially downstream users of chemicals and the thousands of SMEs that will need to live and survive, Commissioner Verheugen - but I would also add 'thrive' to that list - under REACH.
However, the Commission, the competent authorities and Member States, the agency and we here in the European Parliament have a role to play in ensuring that REACH is implemented smoothly and effectively. The Commission is still developing technical guidance and IT tools that will enable industry and authorities to implement the legislation effectively from the start. National helpdesks also need to be set up, either by the competent authorities on their own or in conjunction with industry. These preparatory tools must be in place well before the REACH implementation deadline in order to ensure all the necessary support structures are fully operational. I agree that this REACH directive will have a very positive influence on standards worldwide. Thank you to all concerned.
(DE) Mr President, I should like to extend the warmest of thanks to Mr Sacconi for his excellent work. Without doubt, REACH is by far the most difficult dossier in this parliamentary term. I am convinced that our rapporteur achieved the best possible result in the negotiations with the Council and the Commission. The negotiations within Parliament, too, were a very difficult task. Anyone who has been listening closely will have noticed that hardly any of the political groupings share the same opinion within their own ranks or represent a clear line. One can tell from the criticism that has been expressed how difficult it must be to push a compromise through, even within Parliament.
Like Mr Sacconi and many other Members of this House, I have always advocated strong worker protection and also strong environmental and consumer protection. I would prefer a stricter compromise - incidentally, I made the same comment after the first reading and during the discussion at first reading. We now have to decide, however, whether to endorse the compromise - as my group and I shall be doing - or to adopt the Common Position. I do not believe that the amendments tabled with the aim of tightening up the Common Position stand a chance of achieving a qualified majority. We launched an attempt to go beyond Mr Sacconi's compromise back at first reading, and did not even achieve a simple majority.
Looking at the positions of many Member States, I wonder what those MEPs are expecting who say that this compromise is a gift to the German chemicals industry. Looking at which camp is in the majority in the Council and knowing that, on 1 January 2007, Germany will be taking over the Council Presidency, I ask myself what expectations, if any, we can have of mediation under the leadership of the German Council Presidency. I should like to congratulate the rapporteur and Parliament once more on this result; and I believe that this compromise is a small step in the right direction.
(EL) Mr President, finally after many years of procedures and negotiations we are very close to adopting a regulation on chemicals.
Of course, the regulation may not be perfect, but it is very good. In the future it can be improved, as has been done with several community directives and regulations. I would like to congratulate Mr Sacconi, because in essence this regulation provides for the protection of human health and the environment and this protection will increase over time; moreover, I imagine that, in future, all the substances that cause the concern of most of my colleagues today will be replaced over time.
It is very good that the regulation provides for control of dangerous substances, where possible. It provides for substitution, which must take place, and in cases where there are no substitutes it provides for research plans, which is also very important.
I would like to remind you that the science of chemistry has offered a lot to the improvement of human life on earth. And this was achieved thanks to innovation. In essence, this regulation calls for the same thing over time; innovation so that new, better and less dangerous or completely harmless substances can be created to serve man.
Once again I would like to congratulate Mr Sacconi, because he managed to create a regulation for chemicals, which should not be judged with impatience. Do not expect to see perfection as of tomorrow! Over time we will see an essential improvement of public health and the environment.
(PL) Mr President, one of the main provisions of the draft REACH regulation is the principle of substitution, which remains within the competence of industry. This principle could unlock the significant potential for innovation of both the vital chemical industry and the end users of its products.
Nonetheless, there is considerable scope for the interpretation of certain provisions such as those appearing under 'suitable safer alternatives'. The provision concerning enterprises' research and development plans may also prove problematic, as those enterprises that do not have their own research establishment may be exempted from it.
There is therefore a danger that some small and medium-sized enterprises that do currently have their own research establishments may close them down, and will therefore not be required to submit the aforementioned plans.
The question arises as to who is responsible for seeking substitutes, the chemical industry or the end user, or whether the responsibility is shared. This in turn raises concerns about the nature of intellectual property law in relation to current patent law, which unfortunately is not as good as it could be.
The carefully formulated principle of substitution is the most logical response to the use of hazardous substances. The procedures contained in the regulation aimed at stimulating innovation in the search for new and safe substances are certainly needed.
(DE) Mr President, the French philosopher Voltaire once said that all fanaticism is dangerous. I believe that this debate is a good example of the truth of this statement. The words of my fellow Members from the Group of the Greens/European Free Alliance, of those from the Union for Europe of the Nations Group or even of the extreme left give me the impression that only losers could endorse a package such as this. Yet let us compare the advantages of REACH with the disadvantages. It must be made clear in this regard that REACH represents a step in the right direction for us all: greater environmental and consumer protection, but also greater competitiveness.
Rejecting REACH would undoubtedly be detrimental to all sides, therefore. For this reason, it will now be up to us to communicate this properly. Indeed, to look at the media, one would think that there were no winners. Our skill will now be judged on how effectively we can change this impression. After all, in the final analysis, human beings, animals and even the environment are the big winners from this legislation. We should continue to work on it, therefore. In this regard, I must also remind the media of their duty, which is to communicate a true image of this new legislation, particularly at the present stage. The second stage will consist of getting the implementation of this image right - which will also be very difficult, as we know the scenario: the EU is always to blame.
From the point of view of legal form, however, this legislation is a directive and therefore needs to be implemented by the Member States, who will have to implement and also apply it correctly. All parties really face great challenges in this regard. The appeal goes out to us, too: let us create a strong Agency for all this, so that we have uniform rules rather than another patchwork of 25 or 27 different regimes. We have considerable work to do, therefore, and hopes for a REACH-free year in 2007 are unlikely to be fulfilled.
(FR) Mr President, ladies and gentlemen, let us see how far we have come with the project before us today. REACH will change our relationship to chemical pollution considerably, by reversing the burden of proof, first of all; then by systematically providing information all down the line. A previous speaker mentioned the asbestos scandal. We are well aware that a scandal of that kind would be impossible with the text we are voting on today. The public needs to know that.
There are all these gains, it is true, but there are of course also things with which we are not satisfied, or not satisfied enough, starting with natural substances: I would have liked us to be a little clearer, as it may cause problems. I do not think a natural substance is really a chemical substance. As regards imports, I would also have liked us to have more guarantees that we can impose similar standards on importers.
Then, obviously, there is this major issue of substitution. Like many of you, I, too, would have liked substitution to be automatic, systematic and immediate. At first reading, I voted in favour of all the amendments to that end, but I noticed that we do not have the qualified majority. If Mr Sacconi had not managed to reach this compromise, we would be taking a great risk, at the vote on the second reading, of not having this principle implemented. After all, it must be said that the compromise does include the principle. What is in question is not the principle but its gradual, progressive implementation, - inadequate in my opinion - but the principle exists for all dangerous substances. Let us not therefore overlook the effort our fellow Member has made and the victory we have achieved on that front.
Now, having established the principle, we are going to have to see that it is adequately implemented. That will depend on the Agency's resources - financial resources, human resources - on pressure from the public and on the amount of money that will be devoted to research. Furthermore, on this point, we want the Commission to be particularly proactive in ensuring that this compromise leads to all the progress we are hoping for.
(HU) After three years of debates, we have reached the point where we can give a final judgment on the draft law known as REACH.
Several options are on offer for the vote on Wednesday. One: we could support the Council's common position. Two: we can reject the entire proposal. Three: we can accept the compromise package, and thus bring REACH into existence.
The first and most important question is whether we need new legislation at all, or whether the laws currently in force are adequate for resolving our concerns for environmental protection and human and animal health, and ensuring that the desired amount of information is made available. In other words, do we need new legislation in order to find out more about the 30 000 chemicals which surround us every day? The answer is a resounding yes. We need new, comprehensive regulations, within the framework of which the large-scale, often postponed review of chemicals can be carried out.
The other important question is whether the compromise that has been reached is good enough. Are the solutions that have been reached better than those of the first reading, or has the legislation simply been diluted and further weakened in the course of the six 'trialogues'? Let us address these questions one by one: what were our most important goals after the first reading? We wanted a stronger and stricter substitution, and we have got it. We wanted to make stricter rules governing manufacturers' responsibility, and we have made them. We wanted to restrict animal testing, and we have done so. We wanted a stricter, but practicable registration, and we have achieved it. We wanted the OSOR principle to prevail and to support SMEs, and this too, we have achieved.
All in all, we can say that the compromise package is much better than the one put forward at first reading; we have fought successfully for a stronger and even stricter REACH. Ladies and gentlemen, for these reasons, the conclusion cannot be other than to support the compromise.
(DA) Mr President, there are approximately 100 000 chemicals on the market. We have no knowledge of by far the majority of these chemicals at present. We do not know what effects they have on the environment and on health. That, clearly, is completely unacceptable, but it is a state of affairs that we are now tackling by means of REACH, for REACH introduces two basic principles. Firstly, we are reversing the burden of proof so that, in the future, it will be up to the industry to show that a substance is safe before it can be given permission to market it, whereas, at present, it is up to the authorities to show that a substance is dangerous before they are entitled to ban it.
The second basic principle, and the absolutely most important one, is that the most dangerous substances of all - those that give people cancer and allergies and that affect people's reproductive ability etc - are to be substituted. If there is an alternative substance that is safer, it must be used instead of the dangerous substance. That is a very important basic principle.
It is also gratifying that, in future, less use will be made of experiments on animals. Implementing REACH would lead to far fewer such experiments. In the short term, there would be quite a few experiments, because we should need to use some data that we do not have at present, but, in the long term, REACH would result in far fewer experiments because of the introduction of compulsory data sharing, which is definitely also an aspect worth including.
All of us have been influenced in this business by many different interest groups. That much is obvious. There are major interests at stake, and things could not be otherwise. There have been the green organisations, on the one hand, and the chemicals organisations and their industry, on the other. The question is, what is the nature of the compromise we have obtained? Has the game ended in a draw, as I saw one newspaper article assert? No, it has not. We have ended up not with a draw but with a compromise, in which it is clearly the green interests that have won. It is clearly environmental and health considerations that have won. In the past we had an open stable door, with the result that a variety of chemicals could, without further ado, be placed on the market and used as one saw fit. That door has almost been closed. The door is not completely secure inasmuch as there is still a small chink in it. In an ideal world we should, of course, have sealed this, but we do not live in an ideal world. We have achieved a compromise, which is good for the environment and people's health.
(DE) Mr President, Commissioners, members of the Council, ladies and gentlemen, we are in the midst of a long debate on the greatest legislative initiative this Parliament has ever had to come to grips with. My compliments to Mr Sacconi on his work. As the previous speakers have demonstrated, the text may be voluminous, but it remains open to a very broad interpretation.
This proposal bears the clear imprint of Parliament. There has been a marked change in the world of chemicals and the faith in their safety since Seveso and Bhopal. The fact that all the previous speakers welcome the compromise only with reservations is proof that it is relatively balanced. Now, however, the Council and the Commission are called upon to start up a functional, powerful Agency as quickly as possible. This will cost money and generate red tape. The Agency is the key to the functioning of REACH. The recruitment of sufficient numbers of the relevant experts represents a challenge.
The Agency must work quickly, accurately and without making mistakes so as to improve the reputation of REACH as a model for other states and associations of states. In my opinion, the issue of intellectual property has been sufficiently regulated. We shall have to monitor carefully whether we can live with the present form of substitution in the long run, and we shall have to monitor just as carefully the strain the legislative procedure puts on small and medium-sized enterprises.
Only when all aspects are equally successful will REACH have met the requirements arising from the Lisbon process. REACH must not degenerate into a typecase that is still not full even after two or three decades; Europe will have to be judged on its implementability.
With regard to the overlapping fields, I would make a plea for the deletion of medical devices, as these rules are congruous and adequate in themselves, and leaving medical devices in would mean incalculable delays in the authorisation of medicinal products.
We shall consider in due course whether the present function of REACH is adequate, and whether the rules are too strict or too lax. We must not use comitology to withdraw from involvement in further developments, but rather must monitor application regularly and with a critical eye.
(ET) I would like to greet our rapporteur Mr Sacconi and congratulate him on his good work and his cogency during the numerous negotiations.
The path that led to this result has been far from easy, but in the end everything we desired has successfully been achieved, by which I mean not only instruments for authorisation and substitution, but also, to a certain extent, compulsory registration.
The legislative framework of REACH is one of the most substantial ever created by the European Union; it may even be one of the most voluminous of any debated in any parliament anywhere in the world. REACH serves a greater objective in Europe, and in the future will set a good example for the rest of the world. When one considers the Commission's recommendation and the Council's initial position, Parliament's report has come a long way.
What is, perhaps, most important is that the substitution process will come to include all dangerous substances that are prohibited or have a limited validity permit, with the obligation to plan substitution or, if that is not possible, to develop alternatives.
The law's achievements are the result of active work in Parliament over the last three and a half years. My own country, Estonia, was not one of the negotiators in the initial phase of the process, but I followed the process that led to the compromises with great interest, and so I would like to emphatically congratulate Parliament for the compromise that has been achieved, and say that I really do hope that the national parliaments will follow our example.
I hope that the compromise package will be accepted at Wednesday's vote in the same form which was agreed upon during the preliminary work. This would improve the quality of life of the citizens of Europe and serve as a stimulus for small and medium-sized enterprises to create jobs with new and high standards for environmental sustainability, which would make our industrial sector more innovative and competitive.
(FR) Mr President, Commissioner, Mr Borrell, I should like to congratulate the rapporteur, the shadow rapporteurs and all those involved in the lengthy and difficult drafting of this text. Certainly it contains more positive than negative points but I deplore the fact that no chemical safety report will be required for the 17 000 substances produced in amounts of one to ten tonnes. There is no doubt that the compromise we reached on the authorisation chapter represented a last-ditch effort at reaching an agreement.
In relation to CMRs, however, substances that are carcinogenic, mutagenic or toxic to reproduction, the process of proper control, which has been retained, is acceptable, apart from the fact that the agreement, which stipulates that the presentation of a research and development plan will be obligatory without at the same time extending the obligation to implementing any such plan, weakens the text. Consequently, a revision will be needed in six years. In the general context of the increase in certain types of cancer and reduction in fertility, surely we have a collective ethical responsibility to follow the precautionary principle, especially in relation to hormone disruptors?
In spite of the improvements made to the Commission's text, let us remember that REACH will allow the European chemical industry to keep its place as leader on the world market, that REACH will make a quite new contribution to restoring the confidence of consumers and that the changes to REACH will make it possible to improve the weaknesses in the system. Mr President, the ball is now in the court of the Commission and the Member States, who will have to see to it that the Agency is operational as soon as possible.
Mr President, in the course of this debate, some speakers from the GUE/NGL and Verts/ALE Groups used some intemperate language in relation to Mr Sacconi, members of the PSE Group and others. It obliges me to put some political realities to them.
Firstly, the Sacconi package is better than the current regulatory system that we have in place. It is better than the Council's common position. If they succeed in defeating it by amending it and the possibility that we end up back at square one, then effectively that puts the GUE/NGL and Verts/ALE Groups in the pockets of some of the dirtiest and most backward chemical industries in Europe. We want to make progress in this Parliament, not go backwards.
The strength of Europe and of this Parliament is in identifying the threads of consensus on an issue. I think that Mr Sacconi, his staff and all the other Members of this Parliament who have participated in this process have successfully identified the thread of consensus and built on it and we have made progress in regulating the chemical industry in Europe. We do not all have everything we would like; but as long as there are divergent views on how we can achieve a clean, healthy environment in Europe, on how we can control these things, we will have the democratic process to help us to find a solution. I heartily recommend the Sacconi package and congratulate him and all associated with it.
(EL) Mr President, Commissioner, ladies and gentlemen, finally after a lengthy and extremely difficult procedure, we are facing a solution regarding the regulation on registering, evaluating and licensing of chemical substances.
The said regulation is a unique opportunity for all of us to achieve a high level of public health and environmental protection, both for us but also for future generations.
I would like to express my support for the solution that Mr Sacconi achieved, to whom we owe congratulations.
Maybe we did want more strict rules or a regulation with broader applications. What we must note though, is that the primary goal is to activate as soon as possible the control system for dangerous substances, even if there are still issues that need redefinition in the future.
By adopting REACH, the existing legal framework on control of dangerous chemical substances will be strengthened in order to protect the health of European citizens, while at the same time it will boost competitiveness of European industry through innovation and research for the development of safer chemical substances.
REACH is a new, realistic proposal, which we all ought to support by continuing to work on improving it. We should not send REACH back into the hallways, where it was for so many years, in order for it to become more environmentally friendly and more socialist in nature.
(CS) The negotiated compromise is neither a disaster for European industry, nor a wasted opportunity to improve healthcare for half a billion Europeans. It is indicative of the desire among MEPs and the EU-25 to find balanced solutions that represent ways forward, rather than barriers, and for this they deserve plaudits, not criticism. The regulation, in this administratively streamlined version, will undoubtedly bring fresh bureaucracy, for which the Union will be criticised. This is a clear levy that Europeans will have to pay for getting what they want, namely more detailed information on chemicals in products. We shall see how this influences consumer behaviour.
I am certain that such information, which costs a great deal of money, will provide fresh impetus for European research into developing useful substitutes and, where the regulation does not provide for substitutes, will safeguard the gradual, natural elimination of various harmful substances from products. Doctors will continue to carry out strict checks on dangerous substances and rightly so. Nothing comes for free, however, and industry is therefore right to defend itself against higher costs. We still cannot overlook the influence on competitiveness and unemployment in the Union for which politicians such as ourselves - and not doctors or industry - are responsible.
One serious shortcoming that I should once again like to highlight is the fact that the new system is solely European, and not global. Accordingly, despite its undoubted benefits, REACH will place the tightly regulated European economy at a disadvantage in the context of liberalised world trade. Indeed for this very reason, it offers consumers no protection from the dangers concealed in products from third countries, especially given that the unemployed will buy cheap products, legally or otherwise.
I therefore call on the Commission and the 27 Member States to ensure that European regulations match our ambitions on the world stage, because this is our political responsibility. It is our duty to try and raise environmental, safety and social standards in manufacturing, both in the Union and in third countries.
(PL) Mr President, I would like to start by thanking Mr Sacconi for accomplishing such a long, hard and difficult task so well. I would also like to thank the Finnish Presidency. I am delighted it was under this Presidency that we finally managed to complete the intense work on the development of this regulation. It has taken a very long time, eight years to be precise, and the fact that nobody is entirely happy with the outcome actually means that the REACH regulation can be adopted.
The chemical industry feels that REACH is overly favourable to the environment. Environmentalists allege that the regulation was written to suit industry. This suggests that a compromise was reached which is feasible in view of current social and political conditions.
I wish to make only two further points. Firstly, if we cast a critical eye over the REACH regulation, we are bound to recognise that this is a single document replacing the 40 different regulations currently in place, and that it will enable us to effectively protect human life and health. Secondly, this regulation is a distinct improvement on what has existed to date. If we resolve to continue improving and amending it in the future, I believe we should adopt it.
(CS) Ladies and gentlemen, the EU is often referred to as an incompetent, useless institution that, following enlargement, has become incapable of taking the important, effective joint decisions that are vital for Europe. I firmly believe that today's debate and the vote on Wednesday on the REACH Directive will be evidence that the exact opposite is true.
The drafting and adoption of the REACH legislation represents a step of both Europe-wide and worldwide significance. With this legislation, Europe will be creating clear, transparent and fair rules for registering, assessing, authorising and, where necessary, restricting the use of chemicals. In their final form, these rules will result in the greater protection of public health and the environment, and will enable the European chemicals industry not only to survive, but also, in my view, to strengthen its position in the world. This is because, through the REACH legislation, it is Europe that will in future determine the rules, standards and trends for the chemicals industry throughout the world.
As with all legislation, REACH represents a compromise, in this case between representatives of the chemicals industry, consumers, environmentalists and animal welfare groups. It also represents a compromise between the representatives of large chemical firms and SMEs. Speaking as an MEP from the Czech Republic, a medium-sized country in which SMEs dominate chemical production, I am sure that, once the initial costs have been absorbed, the REACH legislation will enable the consolidation and further development of these SMEs, including the creation of more and more jobs. I shall therefore be voting in favour of the REACH Directive in Wednesday's vote.
(HU) Fellow Members, allow me to congratulate the rapporteur and all those who have helped and perfected his work with their questions and their support over the past years. I would like to underline that for us, representatives from the Eastern European states, this is a legislative project that in two important instances expresses our own proposals made in committee debates and successfully incorporated into Parliament as well.
One is the Maltese-Slovenian proposal, the other the Hungarian-British, so-called OSOR initiative. This in itself makes possible savings of 10 billion Ft for Hungarian small and medium-sized enterprises. This is further proof that we have managed to harmonise the health and environmental protection considerations with the small entrepreneur's cost-bearing capability.
Therefore, I would like to welcome this compromise. As a member of the Committee on the Internal Market and Consumer Protection, I am especially pleased that the requirement of providing consumer information was finally built into the compromise proposal. I believe this will be very important to all participants, since this will allow us to assess the results of REACH. I sincerely hope that all the work we have accomplished in the course of lawmaking will not be undone during implementation. My congratulations.
Mr President, ladies and gentlemen, regarding all the positions that have been voiced, even the most critical ones, and those who are preparing to vote for the common position, without supporting a package that improves it, I should just like to say that there is freedom in this Parliament and that we shall remain on good terms as before.
There is, however, an argument that I have to demolish. Somebody spoke of hundreds of dangerous substances that would be freely released on the market, and someone even said that 90% of dangerous substances would be authorised: in other words, the compromise puts in place a kind of licence to kill. All this distortion is supposed to have happened during the last night of negotiations. That is not true. I can only give you an estimate, because only REACH will tell us the actual numbers, but the most reliable estimates say that roughly 2 500 substances will be subject to the authorisation procedure.
With the compromise, there should be less than 200 substances that can be authorised on the basis of adequate control - which is not a licence to kill, but involves a risk assessment. In any case, because of the way in which we have restructured the compromise, even for these substances a substitution plan must necessarily be submitted where an alternative exists, or a research and development plan where there is no alternative.
Nobody, therefore, can deny the fact that all substances that are authorised will be included in a process that sooner or later will lead to their substitution. If anyone was thinking that substitution would be made compulsory by decree, they would be voting on something that I have never put forward, either at first reading or in the Committee on the Environment, Public Health and Food Safety.
What I really cannot accept is what has been said about the negotiating process having been non-transparent and undemocratic. I met the shadow rapporteurs before and after all the negotiating rounds; I kept them informed; and, right up to the last round, there was very broad agreement on the negotiating mandate that I took to the negotiating table.
Lastly, I should like to thank my friend Carl Schlyter for having returned the apple from a year ago. I shall eat it tomorrow. He, however, kept it, and he showed me something in a glass jar that is a real ecological disaster in the making. Still in the fruit and vegetable department, I should like to tell you something that I was taught by my old trade union negotiating master. He was an old worker who had been through a lot and had made plenty of sacrifices. He told me, 'You must not be like a walnut, which is hard on the outside and soft inside; you have to be like a peach, soft on the outside and hard inside.' That is the negotiating line that I follow.
President-in-Office of the Council. (FI) Mr President, I would like to thank the Members of Parliament for a very interesting and very open debate. There has been some pretty frank talk here. The discussion showed that there is still a range of views on REACH in Parliament, and why should there not be? In my opinion, it is very understandable and natural that that should be the case.
On the other hand, the debate showed that very many Members of Parliament are prepared to seek the best outcome possible in this situation through compromise. It appears that the wish that I expressed in my first speech will come true in the vote the day after tomorrow on Wednesday. It would seem that there is now a sufficient number who desire a compromise.
I am certain and convinced that the result of these compromises is that we in the European Union will have the most progressive legislation on chemicals in the world. After the voting has taken place, the serious work will then begin: the Regulation's implementation. The practical work will start on the control of the 30 000 chemicals now on the European markets. I believe that this work will mean that we will be doing our children, our grandchildren, nature, the environment and everywhere we live a great service.
With these words, then, once and for all I want to thank the Members of Parliament, and the rapporteur especially, as well as the Chairman of the Committee and our partners more generally in Parliament and the Commission.
Mr President, ladies and gentlemen, I should like to make just two brief comments. Some of the participants in this debate, who I can no longer see here at the moment, have expressed the criticism that the REACH project would reduce the level of protection for employees in the chemicals industry. I can state conclusively that that is pure nonsense. REACH cannot reduce the level of protection in the chemicals industry. The relevant provisions on worker protection remain in full force. REACH does not permit anything that was previously prohibited. Quite on the contrary, employees will no longer be expected to deal with a whole string of substances for which they were previously responsible. At all events, therefore, REACH brings about a clear improvement in the safety of employees in the workplace. Therefore, I must reject unambiguously this argument on the part of Members of Parliament who are acting as though they are representatives of workers' interests.
My second point is that many speakers have rightly pointed out that the important thing now is to implement REACH fully as well as transparently, resolutely and with the avoidance of unnecessary red tape. This requires an endless number of initiatives, projects and measures - I could list them all to the House, but there is not enough time. I have already spoken to the Chairman of the Committee on the Environment, Public Health and Food Safety and offered to visit the committee in February and present a detailed report on the measures the Commission has either already taken or plans to take with regard to the implementation of REACH. At the same time, I should like to attach particular importance to answering all the questions that have been asked here about support for European SMEs and a relaxation of the requirements imposed on them, and about the many hundreds of thousands of employees affected.
Member of the Commission. Mr President, I have listened carefully to the speeches of the distinguished Members of the European Parliament and I appreciate the positive and constructive contributions and the well-intentioned criticisms.
The Commission supports the compromise amendments, which, on the one hand, aim to make significant improvements in the protection of human health and the environment and, on the other, to enhance innovation and maintain economic growth.
I believe that one of the most important elements of the agreement we have on the table, as Mrs Corbey underlined, is the substitution of the most dangerous substances with safer alternatives when these are available. I can say that in certain aspects this compromise is an improvement compared with the original Commission proposal, for example the authorisation in general is stricter.
I can fully support making it obligatory for companies' applications for authorisation to include substitution plans for substances of very high concern - manufactured or imported - if the companies have identified the availability of suitable alternatives. I can also fully agree that these substitution plans should be key factors in the decision to grant authorisations and in any further revision of such authorisations.
The vote last October in the Committee on the Environment, Public Health and Food Safety may have raised hopes for an even more ambitious result, as Mr Bowis said. Like many of the speakers this evening, I would also like to stay at the top of the mountain and would have preferred certain issues to have been dealt with differently in the final deal. For example, as Mr Davies and Mrs Hassi have underlined, the rules on substances which disturb the hormone system - the so-called endocrine disruptors - could be stricter.
Mrs Lucas and others do not accept that the possibility to keep the scientific names of new dangerous substances confidential for six years would be beneficial to the overall deal. This denies consumers the right to know which substances they are dealing with and it also makes it more difficult for users to identify the substances in various databases.
Last but not least, as Mrs Ek, Mrs Ferreira, and others have suggested, the obligation to provide a chemical safety report for the most dangerous substances in the lower production volumes would have been useful to further enhance worker protection. Nevertheless, as Mrs Roth-Behrendt underlined, a compromise is a compromise and this compromise package is a marked improvement for the protection of health and the environment if we compare it to the current situation.
The Commission can fully support the compromise package and I sincerely hope that Parliament will support this package during the vote on Wednesday.
Throughout this process the Commission has done its best to facilitate agreement between the Council and Parliament and to find balanced compromises. We very much welcome the convergence developed between Parliament and the Council and fully support this agreement so that REACH can be enforced by June 2007. Once again, I am grateful to Mr Sacconi and the shadow rapporteurs for their efforts to achieve this compromise.
The debate is closed.
The vote will take place on Wednesday at 12 noon.